Exhibit 10.1 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (“Agreement”) is entered into as of February 17,
2016, by and among KeepItSafe, Inc., a Delaware corporation (“Buyer”),
VaultLogix, LLC, a Delaware limited liability company, Data Protection Services,
L.L.C., a Delaware limited liability company, and U.S. Data Security
Acquisition, LLC, a Delaware limited liability company (each a “Seller”, and
collectively “Sellers”), and each individual owner of interests in Sellers as
set forth on the signature page to this Agreement (each an “Owner,” and
collectively, the “Owners”). In this Agreement, each of Sellers, Owners and
Buyer is sometimes called a “Party,” and together, “Parties.

 

INTRODUCTION

 

This Agreement contemplates a transaction in which Buyer will purchase
substantially all of the Assets (as defined below) and the on-going online data
backup business (the “Business”) of Sellers.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Capitalized terms used herein shall have the meanings set forth in Schedule I
attached hereto.

 

ARTICLE II
PURCHASE AND SALE

 

2.1 Purchase and Sale of Assets.

 

(a) Upon and subject to the terms and conditions of this Agreement, at the
Closing, Buyer shall purchase from Sellers, and Sellers shall sell, transfer,
convey, assign and deliver to Buyer, free and clear of any Encumbrances, all of
Sellers’ right, title and interest in and to all of Sellers’ assets, tangible
and intangible, of every kind and description, wherever located, including,
without limitation, the following (but excluding the Excluded Assets set forth
in Section 2.1(b)) (collectively, the “Assets”):

 

i. all of the Sellers’ right, title and interest to the products, services and
other assets listed on Schedule 2.1(a)(i) of the Disclosure Schedule;

 

ii. all of the intangible rights and property of Sellers including Intellectual
Property Assets, going concern value, goodwill (including, but not limited to,
the goodwill associated with all trademarks transferred hereby), marketing
materials, telephone, facsimile, websites, social media accounts, Twitter
handles, Facebook pages (content and URL) and all related content, domain names
set forth in Schedule 2.1(a)(ii) of the Disclosure Schedule, trade names, help
manuals, e-mail addresses and any other information developed or acquired by
Sellers and used for the operation of the Business;

 

iii. all of Sellers’ right, title and interest in the following (collectively,
the “Assigned Contracts”): (A) the customer and reseller accounts of Sellers
listed in Schedule 2.1(a)(iii)(A) of the Disclosure Schedule (the “Customer
Contracts”), (B) all Seller Contracts listed in Schedule 2.1(a)(iii)(B) of the
Disclosure Schedule, and (C) all outstanding offers or solicitations made by or
to Sellers to enter into any Contract, excluding the Excluded Contracts;

 



 

 

 

iv. all Accounts Receivable;

 

v. all Governmental Authorizations or permits necessary to operate the Business;
and

 

vi. all books, records, accounts, ledgers, files, documents, correspondence,
advertising and promotional materials, studies, reports and other printed or
written materials relating to the Business.

 

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any liability related to the
Assets unless Buyer expressly assumes that liability pursuant to Section 2.2(a).

 

Notwithstanding anything in this Agreement to the contrary, no Assigned Contract
that is not capable of being delegated, assigned or transferred to Buyer without
the Consent of a third party, or under which any actual or purported delegation,
assignment, transfer to Buyer would constitute a violation, breach or default
under the terms of the Assigned Contract, shall be delegated, assigned or
transferred to Buyer without having first obtained such required Consent. To the
extent such Consents are not obtained and in full force and effect as of the
Closing Date, Sellers shall cooperate with Buyer (i) to establish lawful
arrangements which result in the benefits and obligations under such Assigned
Contracts apportioned in a manner consistent with the purpose and intention of
this Agreement and (ii) if so requested by Buyer and at Sellers’ expense, to
obtain any such Consents, and enforce Sellers’ rights under such Assigned
Contracts on behalf and for the benefit of, and as directed by, Buyer.

 

(b) Notwithstanding anything to the contrary contained in Section 2.1 or
elsewhere in this Agreement, the following assets of Sellers (collectively, the
“Excluded Assets”) are not part of the sale and purchase contemplated hereunder,
are excluded from the Assets and shall remain the property of Sellers after the
Closing:

 

i. all cash and cash equivalents, bank accounts and deposits therein;

 

ii. all minute books, Equity Interest records, and corporate seals;

 

iii. the Equity Interests;

 

iv. all insurance policies and rights thereunder;

 

v. all Seller Contracts other than the Assigned Contracts, including those
listed in Schedule 2.1(b)(v) of the Disclosure Schedule (collectively, the
“Excluded Contracts”);

 

vi. all personnel records and other employee records;

 

vii. all claims for refund of Taxes and other governmental charges of whatever
nature;

 

viii. all rights in connection with and assets of the Seller Benefit Plans;

 

ix. all rights of Sellers under this Agreement; and

 

x. the assets expressly identified in Schedule 2.1(b)(x) of the Disclosure
Schedule.

 



 - 2 - 

 

 

2.2 Assumption of Liabilities.

 

(a) From and after the Closing, Buyer shall assume and become responsible for
(i) obligations of Sellers arising after the Closing under the Assigned
Contracts, but excluding any such obligations and liabilities if they relate to
breaches of, or defaults under, the Assigned Contracts on or prior to the
Closing or arising from facts or conditions (other than the existence of the
Assigned Contracts) existing on or before the Closing, and (ii) Post-Closing
Apportioned Obligations allocated to Buyer pursuant to Section 6.1(c)
(collectively, the “Assumed Liabilities”).

 

(b) Buyer shall not assume or become responsible for, and the Sellers shall
remain liable for, any and all liabilities or obligations of the Sellers which
are not Assumed Liabilities, including but not limited to all Sellers’ employee
liabilities or obligations (collectively, the “Retained Liabilities”).

 

2.3 Purchase Price. The consideration for the Assets (the “Purchase Price”) will
be Twenty Four Million Dollars ($24,000,000) minus the Adjustment Amount, if
any. The Purchase Price will be subject to adjustment as follows, and as
determined as of the close of business on the Closing Date and according to the
adjustment procedures set forth in Section 2.6 below:

 

(a) [Intentionally Omitted]

 

(b) downward adjustment on a dollar-for-dollar basis (the “Receivables
Adjustment”) to the extent any Account Receivable included in the Assets has
been outstanding more than ninety (90) days as of the Closing Date (such amount,
the “Aged Receivables”); provided, however, that any Aged Receivables received
by any Seller or Buyer within one hundred and eighty (180) days of the Closing
Date shall be transferred immediately to Owner and become the property of Owner;
and

 

(c) downward adjustment on a dollar-for-dollar basis for Prepaid Amounts (the
“Prepaid Adjustment” and, together with the Receivables Adjustment, the
“Adjustment Amount”).

 

The Purchase Price shall be paid to Sellers as follows: (a) Twenty Two Million
Dollars ($22,000,000) less the Estimated Adjustment Amount (the “Closing
Payment”) shall be paid on the Closing Date by wire transfer of immediately
available funds to a bank account designated by Sellers in a written notice
delivered to Buyer at least five (5) days prior to the Closing Date; and (b) Two
Million Dollars ($2,000,000) (the “Holdback Amount”) will be retained by Buyer
in an escrow account to provide a ready source of funds to secure the
performance of Sellers’ and Owners’ obligations under this Agreement, including
but not limited to indemnification obligations set forth in Section 5.2 and any
obligation of Sellers to make a payment under Section 2.6(c)i. Buyer shall
release the Holdback Amount, less Buyer’s good faith estimate of the amount
required to cover any claims Buyer has under Sections 5.2 or 2.6(c)i, within
five (5) business days of such date that is twelve (12) months after the Closing
Date (the “Holdback Disbursement Date”). Any portion of the Holdback Amount that
Buyer retains pursuant to this Section 2.3 following the Holdback Disbursement
Date which is not applied to obligations under Sections 5.2 or 2.6(c)i shall be
paid over to Sellers upon Buyer’s good faith determination that such funds will
not be needed with respect to such claims. The Parties acknowledge and agree
that any interest earned on the Holdback Amount on or prior to the Holdback
Disbursement Date shall be reported for Tax purposes as income of Sellers,
notwithstanding that such interest ultimately may be released to Buyer in
partial satisfaction of Sellers’ and Owners’ obligations hereunder.

 



 - 3 - 

 

 

2.4 The Closing. The closing of the transaction contemplated by this Agreement
(the “Closing”) shall take place at the offices of j2 Global, Inc., 6922
Hollywood Blvd., 5th Floor, Los Angeles, California, on the date of this
Agreement (the “Closing Date”) or at such other place as Sellers, Owners and
Buyer agree. For purposes of calculating the Adjustment Amount, the Closing
shall be deemed to occur as of the close of business on the Closing Date.

 

2.5 Closing Obligations. In addition to any other documents to be delivered
under other provisions of this Agreement, at the Closing:

 

(a) Sellers and Owners, as the case may be, shall deliver or cause to be
delivered to Buyer:

 

i. a bill of sale for all of the Assets in the form of Exhibit A, executed by
Sellers (the “Bill of Sale”);

 

ii. an assignment of all the Assumed Liabilities the form of Exhibit B, which
assignment shall also contain Buyer’s undertaking and assumption of the Assumed
Liabilities (the “Assignment and Assumption Agreement”), executed by Sellers;

 

iii. an assignment of all Intellectual Property Assets, and separate
confirmatory assignments of all registered Marks, Patents and Copyrights in the
form of Exhibit C, executed by Sellers (the “Assignment of Intellectual Property
Assets”);

 

iv. such other bills of sale, assignments, certificates of title, documents and
other instruments of transfer and conveyance as may reasonably be requested by
Buyer, each in form and substance reasonably satisfactory to Buyer and their
legal counsel and executed by Sellers;

 

v. non-competition agreements in the form of Exhibit D (the “Noncompetition
Agreements”), executed by each Seller and each Owner. The Noncompetition
Agreements are a material part of the consideration bargained for by Buyer in
order to enter into this Agreement and each Seller and each Owner is willing to
enter into the Noncompetition Agreements;

 

vi. transition services agreement in the form of Exhibit E (the “Transition
Services Agreement”), executed by Sellers and the individuals named on the
signature page thereto;

 

vii. all Consents and any approvals or other authorizations of any Governmental
Authority relating to the transfer of any of Sellers’ Governmental
Authorizations to Buyer necessary to complete the Contemplated Transactions, and
all Consents necessary for the assignment of the Assigned Contracts;

 

viii. a certificate of the managing member of each Seller and Owner in the Form
of Exhibit F (A) certifying, as complete and accurate as of the Closing,
attached copies of the Organizational Documents of such Seller or Owner, (B)
certifying and attaching all requisite resolutions or actions of such Seller’s
or Owner’s directors and shareholders approving the execution and delivery of
this Agreement, and the consummation of the Contemplated Transactions, and (C)
certifying to the incumbency and signatures of the authorized representatives of
such Seller or Owner executing this Agreement and any other document relating to
the Contemplated Transactions (the “Seller’s Secretary’s Certificate”);

 



 - 4 - 

 

 

ix. Customer list, reseller list, customer data and reseller data (including
name, email address, address, phone, billing information) relating to the
Business in Excel format with respect to all Customer Contracts;

 

x. the Estimated Adjustment Amount;

 

xi. all software used in the Business, including all documentation;

 

xii. copies of website and contents, all databases and their contents, all
customer email accounts and their content, all applications and their source
code;

 

xiii. the Financial Statements;

 

xiv. Commitment Letter executed by Tim Hannibal;

 

xv. Escrow Agreement;

 

xvi. Release documents from the holders of any Encumbrances on the Assets;

 

xvii. all credit card information relating to each Customer Contract, including,
full name on credit card, card number, expiration date, security number and
evidence that the customer agreed to pay by credit card, in Excel format; and

 

xviii. a certificate from Sellers in the applicable form specified in Treasury
Regulations Section 1.1445-2.

 

(b) Buyer shall deliver to Sellers and Owners, as the case may be:

 

i. the Closing Payment in accordance with Section 2.3;

 

ii. the Assignment and Assumption Agreement executed by Buyer;

 

iii. the Noncompetition Agreements executed by Buyer; and

 

iv. the Transition Services Agreement executed by Buyer.

 

2.6 Adjustment Amount.

 

(a) At least three (3) days prior to the Closing, Sellers shall deliver to Buyer
a statement setting forth in reasonable detail Sellers’ good faith estimate of
the Adjustment Amount (the “Estimated Adjustment Amount”) as of the Closing
Date, which statement shall be substantially in the form of Schedule 2.6(a) of
the Disclosure Schedule attached hereto.

 

(b) Within sixty (60) days after the Closing Date, Buyer shall deliver to
Sellers a balance sheet and income statement of the Business dated as of the
Closing Date and prepared in accordance with GAAP (the “Closing Date Financial
Statements”) and a calculation of the Adjustment Amount and each component
thereof (i.e., the Receivables Adjustment and the Prepaid Adjustment), together
with reasonable supporting documentation. The Adjustment Amount so delivered by
Buyer shall become final for all purposes of this Agreement unless, within
fourteen (14) days after the receipt of such calculation by Sellers, Buyer
receives written notice of the Sellers’ disapproval of such calculation along
with Sellers’ determination of the final Adjustment Amount and a detailed
explanation as to the reasons for such disapproval. If Buyer and Sellers are
unable to agree on the final Adjustment Amount within thirty (30) days after
such notice is delivered, they shall submit the issues remaining in dispute to a
certified public accounting firm of national standing in the industry in which
Buyer and Sellers principally operate (the “Independent Accountants”) for
resolution. If issues are submitted to the Independent Accountants for
resolution, (a) Sellers and Buyer shall furnish or cause to be furnished to the
Independent Accountants such work papers and other documents and information
relating to the disputed issues as the Independent Accountants may request and
are available to that party or its agents and shall be afforded the opportunity
to present to the Independent Accountants any material relating to the disputed
issues and to discuss the issues with the Independent Accountants; (b) the
determination by the Independent Accountants, as set forth in a notice to be
delivered to both Sellers and Buyer within sixty (60) days of the submission to
the Independent Accountants of the issues remaining in dispute, shall be final,
binding and conclusive on the Parties; and (c) Buyer and Sellers will each bear
fifty percent (50%) of the fees and costs of the Independent Accountants for
such determination.

 



 - 5 - 

 

 

(c) No later than five (5) days following the final determination of the
Adjustment Amount (the “Final Adjustment Amount”), the following payments will
be made:

 

i. in the event that the Final Adjustment Amount is greater than the Estimated
Adjustment Amount, Buyer will retain from the Holdback Amount an amount equal to
the difference between the Final Adjustment Amount and the Estimated Adjustment
Amount; and

 

ii. in the event that the Final Adjustment Amount is less than the Estimated
Adjustment Amount, Buyer will pay to Sellers, in cash, the amount equal to the
difference between the Estimated Adjustment Amount and the Final Adjustment
Amount.

 

2.7 Further Assurances. At any time and from time to time after the Closing and
without further consideration:

 

(a) Sellers shall, at the request of the Buyer, promptly execute and deliver
such instruments of sale, transfer, conveyance, assignment and confirmation, and
take all such other action as the Buyer may reasonably request, including giving
notices to and obtaining all Consents with respect to Assigned Contracts, to
more effectively transfer, convey and assign to the Buyer, and to confirm the
Buyer’s title to, all of the Assets, to put the Buyer in actual possession and
operating control of the Business and the Assets, and to carry out the purpose
and intent of this Agreement;

 

(b) Buyer shall, at the request of the Sellers, provide any records relating to
activities of the Sellers included in the Assets to the Sellers for any
financial, tax or other purpose relating to the Sellers’ discontinuance of the
Business.

 

2.8 Allocation. Following the Closing Date, Buyer shall obtain an appraisal (the
“Appraisal”) of the Assets for Buyer’s GAAP-based accounting purposes. Within
ninety (90) days following receipt of the Appraisal, Buyer will deliver to
Sellers an allocation of the Purchase Price plus the Assumed Liabilities and
other applicable amounts (reduced by the amount required to be treated as
unstated interest or original issue discount) among the Assets in a manner which
is consistent with the Appraisal and in conformance with Section 1060 of the
Internal Revenue Code (and any similar provision of state, local or foreign law,
as appropriate) (the “Purchase Price Allocation”). Each Party agrees to file IRS
Form 8594, and all federal, state, local and foreign Tax Returns, in a manner
that is consistent with the Purchase Price Allocation and to take no position
for Tax purposes inconsistent therewith.

 



 - 6 - 

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS AND OWNERS

 

Each Seller and each Owner represent and warrant to Buyer as follows:

 

3.1 Organization and Good Standing.

 

(a) Each Seller is a limited liability company duly organized, validly existing,
and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the assets that it purports to own or use, and to
perform all its obligations under all Seller Contracts. Each Seller is duly
qualified to do business as a foreign limited liability company and is in good
standing under the laws of each state or other jurisdiction in which the nature
of the activities conducted by it requires such qualification.

 

(b) Each Seller has delivered to Buyer copies of the Organizational Documents of
such Seller, as currently in effect. Each Seller is not in breach of any
provision of its Organizational Documents. There is no pending or threatened
action (or basis therefor) for the dissolution, liquidation or insolvency of any
Seller.

 

3.2 Authority; No Conflict.

 

(a) This Agreement constitutes the legal, valid and binding obligation of each
Seller, enforceable against such Seller in accordance with its terms. Upon the
execution and delivery by each Seller of all agreements and certificates to be
executed or delivered by each Seller at the Closing (collectively, the “Sellers’
Closing Documents”), each of Sellers’ Closing Documents will constitute the
legal, valid and binding obligation of the applicable Seller, enforceable
against such Seller in accordance with its terms. Each Seller has the absolute
and unrestricted right, power and authority to execute and deliver this
Agreement and the applicable Sellers’ Closing Documents, and to perform its
obligations under this Agreement and the Sellers’ Closing Documents, and such
action has been duly authorized by all necessary action by such Seller’s
directors and shareholders.

 

(b) Neither the execution and delivery of this Agreement, the assignment of the
Assets to Buyer, nor the consummation or performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time):

 

i. contravene, conflict with, or result in a violation of (A) any provision of
the Organizational Documents of any Seller, or (B) any resolution adopted by the
members of any Seller;

 

ii. contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which any Seller, or any of the assets owned or used
by any Seller, may be subject;

 

iii. contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by any Seller or that otherwise relates to the Business or any of the
assets owned or used by any Seller;

 



 - 7 - 

 

 

iv. cause any of the Assets to be reassessed or revalued by any taxing authority
or other Governmental Body;

 

v. contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Assigned Contract; or

 

vi. result in the imposition or creation of any Encumbrance upon or with respect
to any of the assets owned or used by any Seller.

 

(c) No Seller is or will be required to give any notice to or obtain any Consent
from any Person in connection with the execution and delivery of this Agreement,
the assignment of Assets to Buyer, or the consummation or performance of any of
the Contemplated Transactions.

 

3.3 Ownership. Owners are, and will be on the Closing Date, the record and only
owners of shares of capital stock of each Seller and the beneficial owners and
holders of any and all shares of capital stock in each Seller (the “Equity
Interests”), free and clear of all Encumbrances, except as set forth on Schedule
3.3 of the Disclosure Schedule. The Equity Interests have been duly authorized
and are validly issued, fully paid, and non-assessable. The Equity Interests
represent the only ownership interests in each Seller. There are no pending
Contracts relating to the issuance, sale, or transfer of the Equity Interests.
None of the Equity Interests or other previous ownership interests or securities
of any Seller were issued in violation of the Securities Act or any other Legal
Requirement.

 

3.4 Financial Statements. Each Seller has delivered to Buyer, as set forth in
Schedule 3.4 of the Disclosure Schedule, (a) an unaudited balance sheet of such
Seller as of December 31, 2015 (the “Balance Sheet”), and the related unaudited
statements of income, changes in members’ equity and cash flows for the fiscal
year ended December 31, 2015 (collectively, the “Financial Statements”). The
Financial Statements (a) have been prepared in accordance with GAAP; (b) have
been prepared in accordance with the methodology by which each Seller has
historically kept and maintained its financial records; and (c) fairly present
the financial condition and the results of operations, changes in members’
equity and cash flows of such Seller for the periods referred to in the
Financial Statements. The Financial Statements reflect the consistent
application of such accounting principles throughout the periods involved,
except as disclosed in the notes to the Financial Statements. Since the Balance
Sheet, no Seller has effected any change in any method of accounting or
accounting practice, except for any such change required because of a concurrent
change in GAAP.

 

3.5 Books and Records. The books of account and all other records of each
Seller, all of which have been made available to Buyer, are complete and correct
and have been maintained in accordance with sound business practices.

 

3.6 Sufficiency of Assets.

 

(a) The Assets constitute all of the assets, tangible and intangible, of any
nature whatsoever, necessary to operate the Business in the manner presently
operated by each Seller. Each tangible Asset is in good repair and good
operating condition, ordinary wear and tear excepted, is suitable for immediate
use in the Ordinary Course of Business and is free from latent and patent
defects.

 

(b) The drawings and photographs set forth in Schedule 3.6(b) of the Disclosure
Schedule constitute a complete and accurate schematic diagram of the System.

 



 - 8 - 

 

 

3.7 Title to Assets; No Encumbrances; Deferred Obligations.

 

(a) Each Seller owns all the good and transferable title to the assets (whether
tangible or intangible), including without limitation the Assets, that it
purports to own as reflected in the books and records of such Seller, including
all of the assets reflected in the Financial Statements, free and clear of any
Encumbrances. At the time of Closing, except as set forth on Schedule 3.7(a)(i),
all Assets shall be free and clear of any Encumbrances. Assuming the Closing
shall have occurred, all Assets shall be free and clear of any Encumbrances. No
Seller owns any real property, excepting only leasehold interests set forth in
Schedule 3.7(a)(ii) of the Disclosure Schedule. Except as set forth on Schedule
3.7(a)(iii) of the Disclosure Schedule, all of such leases are enforceable
against the applicable Seller, and, to each Seller's Knowledge, the applicable
counter-parties (and their successors).

 

(b) Schedule 3.7(b) of the Disclosure Schedule lists all of the assets purchased
or otherwise acquired by each Seller since the date of the Balance Sheet.

 

(c) Except as set forth in Schedule 3.7(c) of the Disclosure Schedule, no Seller
has any obligation to perform services following the Closing Date that have been
paid for as of, or prior to, the Closing Date.

 

3.8 Accounts Receivable. All accounts receivable of each Seller that are
reflected on the Financial Statements or on the accounting records of such
Seller as of the Closing Date (collectively, the “Accounts Receivable”)
represent or will represent valid obligations arising from sales actually made
or services actually performed in Sellers’ Ordinary Course of Business. Unless
paid prior to the Closing Date, the Accounts Receivable are, or will be as of
the Closing Date, Current and collectible. Each of the Accounts Receivable
either has been, or will be, collected in full, without any setoff, within 90
days after the day on which it first becomes due and payable (such Account
Receivable, “Current”). There is no contest, claim, or right of setoff, other
than returns in the Ordinary Course of Business, under any Contract with any
obligor of an Account Receivable relating to the amount or validity of such
Account Receivable. Schedule 3.8 of the Disclosure Schedule contains a complete
and accurate list of all Accounts Receivable as of the date of the Balance
Sheet, which list sets forth the aging of such Accounts Receivable. In the event
Buyer or any Seller receives payment for an Aged Receivable within one hundred
and eighty (180) days of the Closing Date, Buyer or such Seller shall promptly,
but in no event later than ten (10) business days following the receipt thereof,
remit such amount to Owner and such amount will be the property of Owner.

 

3.9 No Undisclosed Liabilities. No Seller has any liabilities or obligations of
any nature (whether known or unknown and whether absolute, accrued, contingent,
or otherwise), except for liabilities or obligations reflected or reserved
against in the Financial Statements and current liabilities incurred in the
Ordinary Course of Business since the respective dates thereof.

 

3.10 Compliance with Legal Requirements; Governmental Authorizations. Each
Seller is, and at all times since its formation has been, in material compliance
with each Legal Requirement that is or was applicable to it or to the conduct or
operation of the Business or the ownership or use of the Assets and no action is
pending or, to the Knowledge of the Seller, threatened against Sellers or Owners
alleging any failure to so comply.

 

3.11 Legal Proceedings; Orders.

 

(a) There is no pending Proceeding: (i) that has been commenced by or against
any Seller or that otherwise relates to or may affect the Business, or any of
the Assets, or (ii) that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions.

 



 - 9 - 

 

 

(b) (i) no such Proceeding has been Threatened, and (ii) no event has occurred
or circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding.

 

(c) No Seller is subject to any Order.

 

3.12 Absence of Certain Changes and Events. Since the date of the Balance Sheet,
each Seller has conducted business only in the Ordinary Course of Business, and
there has not been any:

 

(a) change in such Seller’s issued Equity Interests; grant of options or right
to purchase Equity Interests of Seller; issuance of any security convertible
stock interest; grant of any registration rights; purchase, redemption,
retirement, or other acquisition by such Seller of any Equity Interest; or
declaration or payment of any dividend distribution or payment in respect of
such Equity Interest;

 

(b) amendment to the Organizational Documents of such Seller;

 

(c) payment or increase by such Seller of any bonuses, salaries, or other
compensation to any Owner, director, officer, or employee or entry into any
employment, severance, or similar Contract with any Owner, director, officer,
employee, consultant or contractor, each of which is not within the Ordinary
Course of Business;

 

(d) material damage to or material destruction of or loss of any of the Assets,
whether or not covered by insurance;

 

(e) sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any Asset or mortgage, pledge, or imposition of
any Encumbrance on any material asset or property of such Seller, including the
sale, lease, or other disposition of any of the Intellectual Property Assets;

 

(f) event, occurrence or development that has had, or could reasonably be
expected to have , individually or in the aggregate, a material adverse effect;

 

(g) entry into any Contract that would constitute a Material Contract;

 

(h) loan to (or forgiveness of any loan to), or entry into any other transaction
with, any directors, Owners, officers or employees of the Business, other than
as set forth on Schedule 3.12(h) of the Disclosure Schedule;

 

(i) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing a petition in bankruptcy under any provisions of
federal or state bankruptcy law or consent to the filing of any bankruptcy
petition against it under similar law; or

 

(j) any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 



 - 10 - 

 

 

3.13 Contracts; No Defaults.

 

(a) Schedule 3.13(a) of the Disclosure Schedule contains a complete and accurate
list, and each Seller has delivered to Buyer true and complete copies of (each,
a “Material Contract”):

 

(i) each Seller Contract that involves performance of services or delivery of
goods or materials by Seller of an amount or value in excess of $10,000;

 

(ii) each Seller Contract that involves performance of services or delivery of
goods or materials to Seller of an amount or value in excess of $10,000;

 

(iii) each Seller Contract that was not entered into in the ordinary course of
business consistent with past practices and that involves expenditures or
receipts of the Seller in excess of $10,000;

 

(iv) each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Seller Contract affecting the ownership
of, leasing of, title to, use of, or any leasehold or other interest in, any
real or personal property;

 

(v) each licensing agreement or other Seller Contract with respect to patents,
trademarks, copyrights, domain names or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property Assets;

 

(vi) each collective bargaining agreement and other Seller Contract to or with
any labor union or other employee representative of a group of employees;

 

(vii) each joint venture, partnership, and other Seller Contract involving a
sharing of profits, losses, costs, or liabilities by Seller with any other
Person;

 

(viii) each Seller Contract containing covenants that in any way purport to
restrict the business activity of Seller or limit the freedom of Seller to
engage in any line of business or to compete with any Person;

 

(ix) each Seller Contract providing for payments to or by any Person based on
sales, purchases, or profits, other than direct payments for goods;

 

(x) each power of attorney that is currently effective and outstanding;

 

(xi) each confidentiality agreement;

 

(xii) each Seller Contract entered into other than in the ordinary course of
business consistent with past practices that contains or provides for an express
undertaking by Seller to be responsible for consequential damages;

 

(xiii) each Seller Contract for capital expenditures in excess of $10,000;

 

(xiv) each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by the Company other than in the
ordinary course of business consistent with past practices; and each amendment,
supplement, and modification (whether oral or written) in respect of any of the
foregoing.

 



 - 11 - 

 

 

Schedule 3.13(a) of the Disclosure Schedule sets forth reasonably complete
details concerning such Seller Contracts, including the parties to the Seller
Contracts and the amount of the remaining commitment of the Company under the
Seller Contracts.

 

(b) Each Seller Contract identified or required to be identified in Schedule
3.13(a) of the Disclosure Schedule is in full force and effect and is valid and
enforceable in accordance with its terms.

 

(c) Each Customer Contract:

 

i. conforms to Seller’s standard form customer or reseller agreement, as
applicable, true and complete copies of which are set forth in Schedule
3.13(c)(i) of the Disclosure Schedule;

 

ii. is in full force and effect and is valid and enforceable in accordance with
its terms;

 

iii. will not be breached as a result of the execution and delivery of this
Agreement, the assignment of the Assets to Buyer, or consummation of the
Contemplated Transactions.

 

(d) Except as set forth in Schedule 3.13(d) of the Disclosure Schedule:

 

i. no Owners nor any Related Person of the Owners has, or may acquire, any
rights under any Contract that relates to the Business, or any of the Assets;
and

 

ii. no officer, director, Owner, agent, employee, consultant, or contractor of
any Seller is bound by any Contract that purports to limit the ability of such
officer, director, Owner, agent, employee, consultant, or contractor to
(A) engage in or continue any conduct, activity, or practice relating to the
business of such Seller, or (B) assign to such Seller or to any other Person any
rights to any invention, improvement, or discovery.

 

(e) Except as set forth in Schedule 3.13(e) of the Disclosure Schedule:

 

i. Each Seller is, and at all times has been, in compliance with all applicable
terms and requirements of each Seller Contract; and

 

ii. No Seller nor any Owner has given to or received from any other Person, at
any time, any written notice or other written communication regarding any
actual, alleged, possible, or potential violation or breach of, or default
under, any Seller Contract and no event has occurred that, with notice or lapse
of time, would constitute a breach or default under any Seller Contract.

 

(f) The Seller Contracts relating to the sale, design, manufacture, or provision
of products or services by each Seller have been entered into in the Ordinary
Course of Business and have been entered into without the commission of any act
alone or in concert with any other Person, or any consideration having been paid
or promised, that is or would be in violation of any Legal Requirement.

 

3.14 Insurance. Each Seller has delivered to Buyer: (a) true and complete copies
of all policies of insurance to which such Seller is a party or under which such
Seller, or any manager or member of such Seller, is or has been covered at any
time which relate to such Seller; and (b) a statement describing the loss
experience for all claims made under any insurance policies, including the
number and aggregate cost of such claims for the past three (3) years.

 



 - 12 - 

 

 

3.15 Intellectual Property.

 

(a) The term “Intellectual Property Assets” means, collectively:

 

i. All business names, domain names, trade names, registered and unregistered
trademarks, service marks, and applications and common law rights and goodwill
in the foregoing (collectively, “Marks”), owned, licensed or otherwise used by
any Seller in the Business;

 

ii. all patents, patent applications, and inventions and discoveries that may be
patentable (collectively, “Patents”), in each case owned, licensed or otherwise
used by any Seller;

 

iii. all original works of authorship (whether or not copyrightable or
published); all software of any type developed by or for any Seller, including
computer programs, applications, mobile apps, middleware, libraries, tools,
firmware, software implementations of algorithms, models and methodologies,
whether in source code, object code, executable code or other form, databases
and compilations, including any and all data and collections of data,
descriptions, flow-charts and other work product used to design, plan, organize
and develop any of the foregoing and all documentation, including user manuals
and training materials related to any of the foregoing (collectively,
“Software”); and, all rights in mask works owned, licensed or otherwise used by
any Seller (collectively, “Copyrights”), owned, licensed or otherwise used by
any Seller;

 

iv. all social media and social networking assets, including, but not limited
to, accounts, handles, profiles, channels, pages, websites, content and
associated followers, friends and other connections and links of Facebook,
Twitter, YouTube, Pinterest, LinkedIn and all other social media and social
networking websites, services and accounts; wikis and other collaborative
content websites (e.g., Wikipedia), online messaging and bulletin boards, blogs,
microblogs, Google+ accounts, photo, video and other content-sharing websites,
virtual game or social worlds; and email addresses and domain names used as part
of email addresses, all of the foregoing as used in connection with the Business
(collectively, “Social Media Accounts”);

 

v. all account names, user names, nicknames, display names, handles and other
identifiers registered, used or held for use by or for any Seller, as well as
all login passwords and other credentials for the Social Media Accounts
(collectively, “Social Media Account Names”), and

 

vi. all scientific, financial, technical or nontechnical data, designs,
drawings, blueprints, system architecture, patterns, processes, formulas,
devices, know-how, negative know-how, methods, techniques, compilations,
Software, drawings, financial and product plans, or lists of actual or potential
customers or suppliers, relating to the Business, which (i) derives economic
value, actual or potential, from not being generally known to, and not readily
ascertainable by proper means by, other persons and (ii) is the subject of
efforts by any Seller that are reasonable under the circumstances to maintain
its secrecy (collectively, “Trade Secrets”), in each case which is owned, used,
or licensed by any Seller as licensee or licensor.

 



 - 13 - 

 

 

(b) Each Seller has delivered to Buyer correct and complete copies of all
available written documentation evidencing ownership of each item of
Intellectual Property Assets used by each Seller in operation of the Business.
Schedule 3.15(b) of the Disclosure Schedule contains a complete and accurate
list and summary description, including any royalties paid or received by each
Seller, of all Contracts of each Seller relating to the Intellectual Property
Assets to which Seller is a party or by which Seller is bound, except for any
license implied by the sale of a product and perpetual, paid-up licenses for
commonly available software programs with a value of less than $1,000 under
which Seller is the licensee. There are no outstanding and no Threatened
disputes or disagreements with respect to any such Contract.

 

(c) Except as set forth in Schedule 3.15(c) of the Disclosure Schedule:

 

i. The Intellectual Property Assets are all those necessary for the
professional, orderly operation of the Business as they are currently conducted;

 

ii. Sellers are the owners of all rights, title, and interest in and to each of
the Intellectual Property Assets, free and clear of all Encumbrances, and has
the right to use all of the Intellectual Property Assets without payment to a
third party;

 

iii. All former and current employees of Sellers have executed written Contracts
with Sellers that assign to Sellers all rights to any inventions, improvements,
discoveries, or information relating to the business of Sellers; and

 

iv. To the Knowledge of the Sellers, no employee of Sellers has entered into any
Contract that restricts or limits in any way the scope or type of work in which
the employee may be engaged or requires the employee to transfer, assign, or
disclose information concerning his work to anyone other than Sellers.

 

(d) Sellers do not own or license any Patents. None of the products manufactured
or sold, nor any process or know-how used, by Sellers is alleged to infringe any
patent or other proprietary right of any other Person, or to the Knowledge of
the Sellers, infringes any patent or other proprietary right of any other
Person.

 

(e) Sellers have not interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any other Person's intellectual property, and
Sellers have not ever received any written notice alleging any interference,
infringement, misappropriation, violation or conflict with any other Person's
intellectual property (including any claim that Sellers must license or refrain
from using any other Person's intellectual property). To the Knowledge of the
Sellers, no third Person has any intellectual property that interferes or would
be likely to interfere with Buyer's use of any of the Intellectual Property
Assets transferred under this Agreement. To the Knowledge of the Sellers, Buyer
will not interfere with, infringe upon, misappropriate, or otherwise come into
conflict with, any intellectual property rights of any other Person as a result
of the continued operation of the Business as currently conducted and as
currently proposed to be conducted. No other Person has interfered with,
infringed upon, misappropriated, or otherwise come into conflict with the
Intellectual Property Assets.

 

(f) Schedule 3.15(f) of the Disclosure Schedule lists all Software developed by
or for Sellers in the operation of the Business. Schedule 3.15(f) of the
Disclosure Schedule lists all originators, developers, programmers (other than
employees), who have written any portion of or contributed to any development of
such Software (collectively, the “Developers”). Schedule 3.15(f) of the
Disclosure Schedule contains a complete and accurate list of all code
incorporated into such Software that was not specifically written or developed
for use in such Software (the "Preexisting Code"). This list includes code from
toolkits, from preexisting code written by the Developers and/or from
third-party software used to write or otherwise contribute to the development of
any such Software. After Closing, Buyer will have at least a non-exclusive right
to use any such Preexisting Code and, to the Knowledge of the Sellers, there are
no third-party rights to such Preexisting Code that will materially interfere
with Buyer's ownership and use of such Software.

 



 - 14 - 

 

 

(g) To the Knowledge of Sellers, none of the Software includes any Publicly
Available Software and Sellers have never used Publicly Available Software in
whole or in part in the development of any part of the Software in a manner that
may subject the Software, in whole or in part, to all or part of the license
obligations of any Publicly Available Software. “Publicly Available Software”
means each of (i) any software that contains, or is derived in any manner (in
whole or in part) from, any software that is distributed as free software, open
source software (e.g., Linux), or similar licensing and distribution models; and
(ii) any software that requires as a condition of use, modification, and/or
distribution of such software that such software or other software incorporated
into, derived from, or distributed with such software (1) be disclosed or
distributed in source code form; (2) be licensed for the purpose of making
derivative works; or (3) be redistributable at no or minimal charge. Publicly
Available Software includes, without limitation, software licensed or
distributed under any of the following licenses or distribution models similar
to any of the following: (t) GNU General Public License (GPL) or Lesser/Library
GPL (LGPL), (u) the Artistic License (e.g., PERL), (v) the Mozilla Public
License, (w) the Netscape Public License, (x) the Sun Community Source License
(SCSL), (y) the Sun Industry Source License (SISL), and (z) the Apache Server
License.

 

(h) Schedule 3.15(h) of Disclosure Schedule contains a complete and accurate
list and summary description of all Social Media Accounts and all Social Media
Account Names.

 

i. None of the Social Media Account Names infringes or otherwise violates any
trademark rights or other intellectual property rights of any third Person.

 

ii. All use of the Social Media Accounts complies with and has complied with (1)
all terms and conditions, terms of use, terms of service and other agreements
and contracts applicable to such Social Media Accounts, and (2) applicable law
and regulation.

 

iii. Sellers have implemented and enforces an employee social media policy that:

 

(A)provides that Sellers, and not any company employee or contractor, owns and
controls the Social Media Accounts and Social Media Account Names (including all
associated information and content, all relationships, interactions and
communications with fans, followers, visitors, commenters, users and customers,
and all associated goodwill and opportunities);

 

(B)requires all employees and contractors to relinquish to Sellers all Social
Media Account Names, passwords, and other log-in information for the Social
Media Accounts upon termination of employment or engagement or at any other time
upon Buyer’s request;

 

(C)includes appropriate guidelines and restrictions regarding the use of (1) the
Social Media Accounts, and (2) personal social media accounts, including, in
each case, with respect to endorsements, attribution, disclosure of proprietary
information and violation of intellectual property rights; and

 



 - 15 - 

 

 

(D)complies with applicable law and regulation.

 

iv. Each of each Seller’s employees and contractors has agreed in his or her
company agreement to comply with such social media policy.

 

v. To the Knowledge of the Sellers, the Contemplated transactions will not
result in the loss or impairment of the Buyer’s ability to use, operate or
maintain any Social Media Account or Social Media Account Name, or in the breach
of any terms of use, terms of service or other agreements or contracts
applicable to such Social Media Accounts.

 

(i) Schedule 3.15(i) of Disclosure Schedule contains a complete and accurate
list and summary description of all Marks.

 

i. Sellers are the owners of all right, title, and interest in and to each of
the Marks, free and clear of all Encumbrances and other adverse claims;

 

ii. All Marks that have been registered with any Governmental Body are currently
in compliance with all Legal Requirements (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications), are valid and enforceable, and are not subject to any maintenance
fees or taxes or renewals, responses, required filings or other actions falling
due within 90 days after the Closing Date, and all assignments, transfers,
security interests, name changes and other recordable events regarding the Marks
have been recorded with all applicable patent, trademark and copyright offices;

 

iii. No Mark has been or is now opposed to or challenged by any third party and
no such action is Threatened with the respect to any of the Marks;

 

iv. To the Knowledge of the Sellers, there is no potentially interfering
trademark or trademark application of any third party domestically or
internationally;

 

v. No Mark has been challenged or threatened in any way, and to the Knowledge of
the Sellers, no Mark is infringed. None of the Marks used by Seller infringes,
or is alleged to infringe, any trade name, trademark, or service mark of any
third party domestically or internationally; and

 

vi. All products and materials containing a registered Mark bear the proper
federal registration notice where permitted by law.

 

(j) Schedule 3.15(j) of the Disclosure Schedule contains a complete and accurate
list and summary description of all Copyrights.

 

i. Sellers are the owners of all right, title, and interest in and to each of
its Copyrights, free and clear of all Encumbrances;

 

ii. No Copyright has been challenged or threatened in any way, nor, to the
Knowledge of the Seller, infringed upon. None of the subject matter of any of
the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party; and

 



 - 16 - 

 

 

iii. All works protected by the Copyrights that are disseminated to third
parties have been marked with the proper copyright notice.

 

(k) Except as set forth in Schedule 3.15(k) of the Disclosure Schedule:

 

i. The documentation relating to each Trade Secret is current, accurate, and
sufficient in detail and content to identify and explain it and to allow its
full and proper use without reliance on the knowledge or memory of any
individual;

 

ii. All current, and to the Knowledge of Sellers, former employees, consultants,
or contractors of Sellers or its Affiliates who have participated in the
creation or development of any Intellectual Property Asset which is necessary or
material to the operation of the Business in the ordinary course created or
developed by, for or under the direction or supervision of Seller (including the
Intellectual Property Assets set forth in Schedule 3.15(a) of the Disclosure
Schedule) have executed and delivered to Seller, a valid and enforceable
agreement providing for the non-disclosure by such current or former employee,
consultant, or contractor of all Trade Secrets.

 

iii. Sellers have taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets; and

 

iv. Sellers have good title and an absolute (but not necessarily exclusive)
right to use the Trade Secrets. The Trade Secrets are not part of the public
knowledge or literature, and have not been used, divulged, or appropriated
either for the benefit of any Person (other than Sellers) or to the detriment of
Seller. No Trade Secret is subject to any adverse claim or has been challenged
or threatened in any way.

 

(l) Except at set forth in Schedule 3.15(l) of the Disclosure Schedule, Sellers
have not entered into any Assigned Contract which could result in liability to
Buyer or its Affiliates of in excess of $100,000 to indemnify, defend or hold
harmless any person or entity against any claim of infringement,
misappropriation or violation or unlawful use of any Intellectual Property Asset
in respect of the Business.

 

(m) There are no written consents, settlements, judgments, injunctions, decrees,
awards, stipulations, orders or similar obligations to which Sellers or its
Affiliates is a party, or to which Sellers or its Affiliates is otherwise bound,
in each case that relate to the Intellectual Property Asset or the intellectual
property rights of another Person or entity, that will materially restrict the
rights of Buyer to use, transfer, license, enforce or otherwise exploit any
Intellectual Property Asset or that will materially restrict the conduct of the
Business.

 

(n) None of the Intellectual Property Assets has been developed by or for
Sellers with the assistance or use of any funding from third parties, including,
funding from any local, state or federal government or governmental authority of
the United States, or any foreign government or governmental authority.

 



 - 17 - 

 

 

3.16 Information Technology.

 

(a) Section 3.16(a) of the Disclosure Schedule sets out a true, correct and
complete list of all material Information Technology owned, licensed, used or
held for use in connection with the Business (other than with respect to
personal computers and printers) and all Material Contracts in effect as of the
date hereof relating in any material respect to the maintenance and support,
security, disaster recovery management and utilization of such Information
Technology.

 

(b) Sellers own, lease, licenses or has other contractual rights to use
(pursuant to valid and enforceable lease, license or other contractual
agreements) all Information Technology, networking systems, telecommunication
systems, and documentation (including, but not limited to, a written disaster
recovery and business continuity plan and procedures) relating to any of the
foregoing, that are used in or necessary for the operations of the Business as
currently conducted (the “Business IT”). Seller will be, at Closing, in
compliance in all material respects with its material license agreements for all
Business IT licensed or leased by Seller and Seller has not received written
notice from a vendor or licensor that Seller is in violation of any such license
or lease. Seller maintains comprehensive and clear documentation regarding
Information Technology, their methods of operation, and their support and
maintenance. The Information Technology is adequate for the operation of the
Business as currently conducted. Each system comprising the Information
Technology is adequate for its intended functions, operations and purposes in
all material respects, and there has been no material malfunction of any
Information Technology that has not been resolved and corrected. Seller has
taken reasonable precautions in accordance with industry practice to preserve
the availability, security and integrity of the Information Technology and the
data and information stored on the Information Technology, and, to the Knowledge
of Seller, the Information Technology has not been compromised or breached.
Seller has disaster recovery facilities in place for its primary operations
Software applications and either disaster recovery or failover facilities in
place for the applications needed to process customer orders that are
appropriate, in accordance with industry practice, to minimize the disruption of
the Business in the event of any failure of all or part of the Information
Technology. Seller has regularly tested such plans and facilities, and has
written disaster recovery procedures in place.

 

(c) Since the Balance Sheet Date, no notice of a material defect or default has
been sent or received by Sellers, in respect of any license or lease under which
the Sellers received material Information Technology, that remains unresolved.
The use of any Information Technology by Sellers does not, in any material
respect, exceed the scope of the rights granted to the Sellers with respect
thereto, including any applicable limitation upon usage, type or number of
licenses, users, hardware, time, service or systems.

 

(d) Each of the domain names set forth in Schedule 2.1(a)(ii) of the Disclosure
Schedule is validly registered to one of the Sellers and there are no other
domain names which are or have been used in connection with the Business. Each
such domain name is free and clear of all Encumbrances and the registration of
each such domain name is in full force and effect and in material compliance
with all applicable domain name registration requirements. None of the
registrations or uses of the domain names have been materially disturbed or
placed “on hold” and the Sellers have not received notice of any claim asserted
against Sellers adverse to its rights to such domain names.

 

3.17 Certain Payments. None of any Seller, any Owner, director or officer of any
Seller, or any, agent, employee or any other Person associated with or acting
for or on behalf of, any Seller, has directly or indirectly (a) made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services (i) to obtain favorable treatment in securing business,
(ii) to pay for favorable treatment for business secured, (iii) to obtain
special concessions or for special concessions already obtained, for or in
respect of any Seller or any Affiliate of Seller, or (iv) in violation of any
Legal Requirement; or (b) established or maintained any fund or asset that has
not been recorded in the books and records of any Seller.

 



 - 18 - 

 

 

3.18 Solvency.

 

(a) No Seller is now insolvent and no Seller will be rendered insolvent by any
of the Contemplated Transactions. As used in this Section, “insolvent” means
that the sum of the debts and other probable liabilities of Sellers exceeds the
present fair saleable value of Sellers’ assets.

 

(b) Immediately after giving effect to the consummation of the Contemplated
Transactions: (i) Sellers will be able to pay its liabilities as they become due
in the usual course of its business; (ii) Sellers will not have unreasonably
small capital with which to conduct its present business; (iii) Sellers will
have assets (calculated at fair market value) that exceed its liabilities; and
(iv) taking into account all pending and threatened litigation, final judgments
against Sellers in actions for money damages are not reasonably anticipated to
be rendered at a time when, or in amounts such that, Sellers will be unable to
satisfy any such judgments promptly in accordance with their terms (taking into
account the maximum probable amount of such judgments in any such actions and
the earliest reasonable time at which such judgments might be rendered) as well
as all other obligations of Sellers. The cash available to Sellers, after taking
into account all other anticipated uses of the cash, will be sufficient to pay
all such debts and judgments promptly in accordance with their terms.

 

3.19 Environmental Matters.

 

(a) Any property or facility now or previously owned or leased by Sellers: (i)
is in full compliance with all requirements of all environmental laws; (ii) is
not the subject of any investigation or administrative proceeding evaluating
whether any remedial action is necessary to respond to a release or
contamination; (iii) has not received nor are subject to any notice advising as
to potential responsibility for response costs to a release of contaminants; and
(iv) does not have any underground storage tanks of any type.

 

(b) Sellers have obtained all Governmental Authorization which are required
under any environmental laws and is in full compliance therewith.

 

3.20 Disclosure.

 

(a) No representation or warranty of any Seller or Owners in this Agreement and
no statement in the Disclosure Schedule omits to state a material fact necessary
to make the statements herein or therein, in light of the circumstances in which
they were made, not misleading.

 

(b) There is no fact known to any Seller or Owners that has specific application
to any Seller that materially adversely affects the Assets, the Business,
prospects, financial condition, or results of operations of any Seller that has
not been set forth in this Agreement or the Disclosure Schedule.

 

3.21 Brokers or Finders. Neither Sellers nor Owners have any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees, agents’
commissions, or any other similar payment in connection with this Agreement.

 

3.22 Employment Matters.

 

(a) Schedule ‎3.22(a) contains a complete and accurate list of the following
information for each employee, director, independent contractor, consultant and
agent of each Seller, including each employee on leave of absence or layoff
status: employer; name; job title; date of hiring or engagement; date of
commencement of employment or engagement; current compensation paid or payable;
sick and vacation leave that is accrued but unused; active or inactive status
(including type of leave, if any); employment status (i.e., full-time, part-time
or temporary); any bonuses or other commissions reasonably likely to be paid for
the current calendar year; and service credited for purposes of vesting and
eligibility to participate under any Employee Benefit Plan, or any other
employee or director benefit plan.

 



 - 19 - 

 

 

(b) Schedule ‎3.22(b) contains a complete and accurate list of the following
information for each retired employee or director of each Seller, or their
dependents, receiving benefits or scheduled to receive benefits in the future:
name; pension benefits; pension option election; retiree medical insurance
coverage; retiree life insurance coverage; and other benefits.

 

(c) Schedule ‎3.22(c) states the number of employees terminated by each Seller
since January 1, 2015, and contains a complete and accurate list of the
following information for each employee of each Seller who has been terminated
or laid off, or whose hours of work have been reduced by more than fifty percent
(50%) by any Seller, in the six (6) months prior to the Execution Date: (i) the
date of such termination, layoff or reduction in hours; (ii) the reason for such
termination, layoff or reduction in hours; and (iii) the location to which the
employee was assigned.

 

(d) Each Seller has not violated the Worker Adjustment and Retraining
Notification Act (the “WARN Act”) or any similar state or local Law.

 

(e) To each Seller’s Knowledge, no officer, director, agent, employee,
consultant, or contractor of such Seller is bound by any Contract that purports
to limit the ability of such officer, director, agent, employee, consultant, or
contractor (i) to engage in or continue or perform any conduct, activity, duties
or practice relating to the Business or (ii) to assign to such Seller or to any
other Person any rights to any invention, improvement, or discovery. No former
or current employee of Party is a party to, or is otherwise bound by, any
Contract that in any way adversely affected, affects, or will affect the ability
of Sellers or Buyer to conduct the Business as heretofore carried on by Sellers.

 

(f) There are no collective bargaining Contracts that cover any of the employees
of any Seller or any of their Affiliates or to which any Seller or any of their
Affiliates is a party. There has not been, there is not pending or existing,
and, to the Knowledge of each Seller, there is not threatened, any strike,
slowdown, picketing, work stoppage, employee grievance process, organizational
activity, or other labor dispute involving any of the employees of any Seller or
any of their Affiliates. There has not been, and there is not pending or, to the
Knowledge of any Seller, threatened against or affecting any Seller or any of
their Affiliates any action relating to the alleged violation of any law
pertaining to labor relations or employment matters, including any charge or
complaint filed with the National Labor Relations Board or any comparable
Governmental Body, in any case with respect to any of the employees of any
Seller or any of their Affiliates.

 

(g) Each Seller has no Knowledge of any organizational effort currently being
made or Threatened by or on behalf of any labor union with respect to any
employee of any Seller.

 

(h) With respect to the employees of each Seller, each Seller is (i) in
compliance in all material respects with all laws respecting employment,
employment practices, equal employment opportunity, nondiscrimination, sexual
harassment, terms, conditions and classifications of employment, employee safety
and health, immigration status and wages and hours, (ii) not liable for any
arrears of wages, severance pay or any Taxes or any penalty for failure to
comply with any of the foregoing (other than any arrearages in wages for the
current payment cycle for employees), and (iii) not liable for any payment to
any trust or other fund governed by or maintained by or on behalf of any
Governmental Body, with respect to unemployment compensation benefits, social
security or other benefits or obligations for employees. There are no actions,
grievances, investigations, suits, claims, charges or administrative matters
pending, or, to the Knowledge of any Seller, threatened against any Seller
relating to any employee of any Seller.

 



 - 20 - 

 

 

(i) Except as set forth on Schedule 3.22(i), to the Knowledge of each Seller, no
employee of any Seller (i) intends to terminate his or her employment or
engagement with the Seller or any of its Affiliates (other than as required
pursuant to this Agreement), (ii) has received an offer to join a business that
may be competitive with the Business or (iii) is a party to or bound by any
confidentiality agreement, noncompetition agreement or other Contract (with any
other Person) that may have an adverse effect on: (A) the performance by such
individual of any of his or her duties or responsibilities as an employee of the
Seller or (B) the Business.

 

(j) Schedule 3.22(j) contains a complete and accurate list of (i) all employee
benefit plans (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)) and all bonus, stock option, stock
purchase, restricted stock, incentive, deferred compensation, retiree medical or
life insurance, supplemental retirement, severance, pension, profit-sharing,
performance, vacation, retention, disability, hospitalization, medical, life
insurance or other benefit plans, programs or arrangements, and all employment,
termination, severance or other contracts or agreements, to which any Seller is
a party, with respect to which any Seller has any obligation which are
maintained, contributed to or sponsored by such Seller for the benefit of any
current or former employee of such Seller, (ii) each employee benefit plan for
which any Seller could incur liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated, (iii) any plan in respect of which
any Seller could incur liability under Section 4212(c) of ERISA and (iv) any
contracts, arrangements or understandings between any Seller or any Affiliate of
Seller and any employee of any Seller (collectively, the “Plans”); provided,
however, that “Plan” does not include any Contract or plan of any Seller to pay
any retention or stay bonus which will be satisfied before the Closing or
retained by any Seller on and after the Closing. Each Plan is in writing, and
the Seller has made available to Buyer a true and complete copy of each Plan.

 

(k) Each Plan that is intended to be qualified under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service (the “IRS”) with respect to the most recent Cycle E
determination letter filing period or has timely applied to the IRS for such a
letter, and, to Sellers’ Knowledge, no fact or event has occurred since the date
of such determination letter or letters from the IRS that is reasonably expected
to adversely affect the qualified status of any such Plan.

 

3.23 Taxes.

 

(a) Each Seller has filed all Tax Returns that it was required to file under
applicable Legal Requirements. All such Tax Returns were accurate, correct, and
complete in all material respects and accurately reflect the facts regarding the
income, business, assets, operations, activities, status, or other matters of
each of the respective entities or any other information required to be shown
thereon. All Taxes each Seller owes (whether or not shown on any Tax Return)
have been paid. Each Seller is not currently the beneficiary of any extension of
time within which to file any Tax Return. No Governmental Body has Threatened or
made a claim in writing or as to which any Seller or any Owner has Knowledge in
a jurisdiction where any Seller does not file Tax Returns that it is or may be
subject to Taxation by that jurisdiction. There are no Encumbrances on any of
the Assets that arose in connection with any failure (or alleged failure) to pay
any Tax.

 



 - 21 - 

 

 

(b) Each Seller has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owed to any employee, independent
contractor, creditor, holder of its Equity Interests, or other third party.

 

(c) There is no Threatened assessment of any additional Taxes for any period for
which Tax Returns have been filed. There is no claim or Proceeding concerning
any Tax Liability of any Seller either (i) claimed or raised in writing, or (ii)
as to which any Seller or any Owner has Knowledge. Schedule ‎3.23 lists all Tax
Returns filed with respect to each Seller for taxable periods ended on or after
October 9, 2014, indicates those Tax Returns that have been audited, and
indicates those Tax Returns that currently are the subject of audit. Each Seller
has delivered to Buyer correct and complete copies of all Tax Returns,
examination reports, and statements of deficiencies assessed against or agreed
to by each Seller since October 9, 2014.

 

(d) Each Seller has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

 

(e) Each Seller has not been a member of an affiliated group filing a
consolidated federal income Tax Return, other than a group of which Owner is the
common parent.

 

3.24 Customers and Suppliers. Schedule 3.24 of the Disclosure Schedule lists
each Seller’s (a) 20 largest customers in terms of sales during the year ended
December 31, 2015 and states the approximate total sales by Seller to each such
customer during such period, and (b) 10 largest suppliers during the year ended
December 31, 2015. Except as set forth in Schedule 3.24, no Seller nor any Owner
has received notice of termination or an intention to terminate the relationship
with Seller from any customer or supplier.

 

3.25 Permits. Each Seller possesses all Permits required to be obtained for
operation of the Business, other than those Permits which the lack of possession
thereof would not result in a material adverse effect on the Business. Schedule
3.25 of the Disclosure Schedule sets forth a list of all such Permits. Except as
set forth in Schedule 3.25 of the Disclosure Schedule, with respect to each such
Permit: (i) it is valid, subsisting and in full force and effect; (ii) there are
no violations of such Permit that would result in a termination of such Permit;
(iii) Seller has not received notice that such Permit will not be renewed; and
(iv) the Transactions will not adversely affect the validity of such Permit or
cause a cancellation of or otherwise adversely affect such Permit.

 

3.26 Privacy; Security.

 

(a) Except as set forth in Schedule 3.26 of the Seller Disclosure Schedule, each
Seller has complied with any publicly posted privacy policy posted on any
websites used in connection with the Business. No material claims or
controversies have arisen regarding such privacy policies. During the two (2)
year period immediately preceding the Closing, each Seller (i) has complied in
all material respects with Legal Requirements in the United States applicable to
privacy and security commitments for personally identifiable information
relating to users and subscribers of the products and services used in
connection with the Business and (ii) has not received any inquiries from the
Federal Trade Commission or any other Governmental Authority regarding an actual
or alleged failure to comply with such Legal Requirements.

 

(b) Each Seller has taken all commercially reasonable steps and implemented
reasonable security measures to protect the Assets used in the conduct of the
Business prior to Closing from unauthorized access or use. To the Knowledge of
each Seller, there have been no security breaches of, or other instances of
unauthorized access to, the Assets in the two (2) years immediately preceding
the Closing. Each Seller has implemented reasonable backup and disaster recovery
technology for the Assets consistent with industry practices.

 



 - 22 - 

 

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Sellers and Owners as follows:

 

4.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
incorporation.

 

4.2 Authority; No Conflict.

 

(a) This Agreement constitutes the legal, valid, and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of each other agreement to be executed or
delivered by Buyer at the Closing (collectively, the “Buyer’s Closing
Documents”), each of Buyer’s Closing Documents will constitute the legal, valid
and binding obligation of Buyer, enforceable against Buyer in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and by general principles of
equity. Buyer has the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and the Buyer’s Closing Documents to which it
is a party and to perform its obligations under this Agreement and the Buyer’s
Closing Documents, and such action has been duly authorized by all necessary
action by Buyer’s shareholders and board of directors.

 

(b) Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay, or otherwise interfere with
any of the Contemplated Transactions by Buyer, nor will give any Person the
right to prevent, delay, or otherwise interfere with any of the Contemplated
Transactions pursuant to: (i) any provision of Buyer’s Organizational Documents;
(ii) any resolution adopted by the board of directors or the stockholders of
Buyer; (iii) any Contract to which Buyer is a party or by which Buyer may be
bound.

 

Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.

 

4.3 Certain Proceedings. There is no pending Proceeding that has been commenced
against Buyer and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the Contemplated
Transactions. To Buyer’s Knowledge, no such Proceeding has been Threatened.

 

4.4 Brokers or Finders. Buyer has incurred no obligation or liability,
contingent or otherwise, for brokerage or finders’ fees, agents’ commissions, or
any other similar payment in connection with this Agreement.

 

4.5 No Other Representations or Warranties. The Parties each acknowledge that
the representations and warranties of each Party contained in this Agreement
(including the Disclosure Schedule) constitute the sole and exclusive
representations and warranties to of such Party in connection with this
Agreement and the Contemplated Transactions.

 



 - 23 - 

 

 

ARTICLE V
INDEMNIFICATION; REMEDIES

 

5.1 Survival. All representations and warranties in this Agreement, the
Disclosure Schedule, any supplements to the Disclosure Schedule and any
certificate or document delivered pursuant to this Agreement shall survive the
Closing and the consummation of the Contemplated Transactions and continue in
full force and effect for one (1) year thereafter; provided, however, that the
representations and warranties in Sections 3.1, 3.2, 3.7, 3.19, 3.22, and 3.23
(each, a “Fundamental Representation”) shall continue in full force and effect
until thirty (30) days after the applicable statute of limitations relating to
such representations and warranties has expired. The covenants and other
obligations in this Agreement, the Disclosure Schedule, any supplements to the
Disclosure Schedule and any certificate or document delivered pursuant to this
Agreement shall survive the Closing and the consummation of the Contemplated
Transactions. The waiver of any condition based upon the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations.

 

5.2 Indemnification and Reimbursement by Sellers and Owners. Each Seller and
each Owner, jointly and severally, will indemnify and hold harmless Buyer and
its Representatives, shareholders, subsidiaries and Related Persons
(collectively, the “Indemnified Persons”), and will reimburse the Indemnified
Persons for any loss, liability, claim, damage, expense (including costs of
investigation and defense and reasonable attorneys’ fees and expenses and other
incidental or consequential damages) or diminution of value, whether or not
involving a Third-Party Claim (collectively, “Damages”), arising from or in
connection with:

 

(a) any Breach of any representation or warranty made by any Seller or any Owner
in (i) this Agreement, (ii) the Disclosure Schedule, (iii) each Seller’s
Secretary Certificate and each Seller’s Closing Documents, (iv) any transfer
instrument, or (v) any other certificate, document, writing or instrument
delivered by any Seller or any Owner pursuant to this Agreement;

 

(b) any Breach of any covenant or obligation of any Seller or any Owner in this
Agreement, including, without limitation, the Transition Services Agreement, or
in any other certificate, document, writing or instrument delivered by any
Seller or any Owner pursuant to this Agreement;

 

(c) any Pre-Closing Tax or other liability arising out of the ownership of the
Assets or operation of the Business prior to the Closing Date other than the
Assumed Liabilities;

 

(d) any product sold or any services provided by, any Seller, in whole or in
part, prior to the Closing Date;

 

(e) any Seller Benefit Plan established or maintained by any Seller; or

 

(f) any Retained Liabilities.

 



 - 24 - 

 

 

Each Seller’s and each Owner’s liability with respect to claims under Section
5.2 is limited to an amount which shall not exceed, in the aggregate, the
Purchase Price.

 

5.3 Indemnification and Reimbursement by Buyer. Buyer will indemnify and hold
harmless Sellers, Owners and their respective Indemnified Persons, and will
reimburse the Indemnified Persons for Damages, to the extent arising from or in
connection with:

 

(a) any Breach of Buyer’s representations and warranties in (i) this Agreement,
(ii) any transfer instrument, or (iii) any other certificate, document, writing
or instrument delivered by Buyer pursuant to this Agreement;

 

(b) any Breach of any covenant or obligation of Buyer in this Agreement or in
any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement; or

 

(c) any liability arising out of the ownership of, or conditions first occurring
with respect to, the Assets following the Closing Date or from the Assumed
Liabilities except to the extent caused by any Seller in the performance of such
Seller’s obligations under the Transition Services Agreement.

 

Buyer’s liability with respect to claims under Section 5.3 is limited to an
amount which shall not exceed the Purchase Price.

 

5.4 Indemnification Claim Procedures.

 

(a) If any Proceeding is commenced in which any Indemnified Person is a party
that may give rise to a claim for indemnification against any Indemnitor (an
“Indemnification Claim”) then such Indemnified Person will promptly give written
notice to the Indemnitor together with a copy of the document asserting such
claim, if then available to the Indemnified Person. Failure to notify the
Indemnitor will not relieve the Indemnitor of any Liability that it may have to
the Indemnified Person, except to the extent the defense of such Proceeding is
materially and irrevocably prejudiced by the Indemnified Person’s failure to
give such notice.

 

(b) An Indemnitor will have the right to defend against an Indemnification
Claim, with counsel of its choice reasonably satisfactory to the Indemnified
Person if (i) within 15 days following the receipt of notice of the
Indemnification Claim the Indemnitor notifies the Indemnified Person in writing
that the Indemnitor will indemnify the Indemnified Person from and against the
entirety of any Damages the Indemnified Person may suffer resulting from,
relating to, arising out of, or attributable to the Indemnification Claim,
(ii) the Indemnitor provides the Indemnified Person with evidence reasonably
acceptable to the Indemnified Person that the Indemnitor will have the financial
resources to defend against the Indemnification Claim and pay, in cash, all
Damages the Indemnified Person may suffer resulting from, relating to, arising
out of, or attributable to the Indemnification Claim, (iii)  the Indemnification
Claim involves only money Damages and does not seek an injunction or other
equitable relief, (iv)  settlement of, or an adverse judgment with respect to,
the Indemnification Claim is not in the good faith judgment of the Indemnified
Person likely to establish a precedential custom or practice materially adverse
to the continuing business interests of the Indemnified Person, and (v)  the
Indemnitor continuously conducts the defense of the Indemnification Claim
actively and diligently.

 

(c) So long as the Indemnitor is conducting the defense of the Indemnification
Claim in accordance with Section 5.4(b), (i) the Indemnified Person may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Indemnification Claim, (ii) the Indemnified Person will not consent to
the entry of any Order with respect to the Indemnification Claim without the
prior written Consent of the Indemnitor (not to be withheld unreasonably), and
(iii)  the Indemnitor will not Consent to the entry of any Order with respect to
the Indemnification Claim without the prior written Consent of the Indemnified
Person (not to be withheld unreasonably, provided that it will not be deemed to
be unreasonable for an Indemnified Person to withhold its Consent (A) with
respect to any finding of or admission (1) of any Breach of any Law, Order or
Permit, (2) of any violation of the rights of any Person, or (3) which
Indemnified Person reasonably believes could have a Material Adverse Effect on
any other Proceedings to which the Indemnified Person or its Affiliates are
party or to which Indemnified Person has a good faith belief it may become
party, or (B) if any portion of such Order would not remain sealed if the
failure to seal such Order would have a Material Adverse Effect Upon the
Indemnified Person.

 



 - 25 - 

 

 

(d) If any condition in Section 5.4(b) is or becomes unsatisfied, (i) the
Indemnified Person may defend against, and consent to the entry of any Order
with respect to an Indemnification Claim in any manner it may deem appropriate
(and the Indemnified Person need not consult with, or obtain any Consent from,
any Indemnitor in connection therewith), (ii) each Indemnitor will jointly and
severally be obligated to reimburse the Indemnified Person promptly and
periodically for the Damages relating to defending against the Indemnification
Claim, and (iii)  each Indemnitor will remain jointly and severally Liable for
any Damages the Indemnified Person may suffer relating to the Indemnification
Claim to the fullest extent provided in this ARTICLE 5.

 

5.5 Indemnification in Case of Strict Liability or Indemnitee Negligence. THE
INDEMNIFICATION PROVISIONS IN THIS ARTICLE 5 SHALL BE ENFORCEABLE REGARDLESS OF
WHETHER THE LIABILITY IS BASED UPON PAST, PRESENT OR FUTURE ACTS, CLAIMS OR
LEGAL REQUIREMENTS (INCLUDING ANY FRAUDULENT TRANSFER ACT, OCCUPATIONAL SAFETY
AND HEALTH LAW OR PRODUCTS LIABILITY, SECURITIES OR OTHER LEGAL REQUIREMENT) AND
REGARDLESS OF WHETHER ANY PERSON (INCLUDING THE PERSON FROM WHOM INDEMNIFICATION
IS SOUGHT) ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE
NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION OR THE SOLE OR CONCURRENT
STRICT LIABILITY IMPOSED UPON THE PERSON SEEKING INDEMNIFICATION.

 

5.6 Limitations on Indemnification Obligation. Sellers and Owners shall not be
liable for indemnification to Buyer under Section 5.2(a) of this Agreement until
the aggregate amount of all Indemnification Claims of Buyer under Section 5.2(a)
exceeds One Hundred Thousand Dollars ($100,000) (the “Threshold Amount”), at
which time Buyer shall be entitled to recover the aggregate amount of all
Indemnification Claims, including the Threshold Amount. Buyer shall provide the
Sellers and Owners with notice of all Indemnification Claims included in the
Threshold Amount. The maximum liability of the Sellers under this Agreement for
indemnification obligations under Section 5.2(a) shall not exceed twenty five
percent (25%) of the Purchase Price (such maximum liability amount, the “Cap”).
Notwithstanding anything to the contrary in this Agreement, the Threshold Amount
and the Cap shall not apply in the event of fraud, intentional misrepresentation
or willful and knowing breach of a provision by the indemnifying party, or in
the event of a breach of a Fundamental Representation. Without limiting the
effect of any other limitation contained in this Article V, for purposes of
computing the amount of any Damages incurred by any Indemnified Person under
this Article V, there shall be deducted an amount equal to the amount of any
amounts the Indemnified Person actually collects from third parties in
connection with any Damages for which indemnification is sought.

 

5.7 Use of Holdback. Any obligation of the Sellers or the Owners under Section
5.2 shall initially be satisfied from the Holdback Amount according to the terms
set forth in this Article V and the Escrow Agreement. To the extent the Holdback
Amount is insufficient to satisfy an amount payable to Buyer under Section 5.2,
each Seller and each Owner shall be jointly and severally responsible for paying
the balance to Buyer within fourteen (14) days following written notice from
Buyer of such determination. Any of the Holdback Amount remaining and not
subject to pending claims as of the Holdback Disbursement Date shall be paid to
Sellers as set forth in Section 2.3.

 



 - 26 - 

 

 

ARTICLE VI
TAX MATTERS

 

6.1 Tax Matters.

 

(a) Tax Cooperation and Exchange of Information. From and after the Closing
Date, Sellers, Owners and Buyer will cooperate in good faith and render
reasonable assistance to the other parties in connection with the filing of Tax
Returns, any audit or Proceeding with respect to Taxes (a “Tax Proceeding”), or
any other Proceeding, in each case relating to the Assets or the Business, as
and to the extent reasonably requested by the other parties hereto. Such
cooperation shall include (i) the retention and (upon a party's request) the
provision of records and information which are reasonably relevant to the
preparation of Tax Returns or to any such Proceeding and (ii) making relevant
employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. Sellers, Owners
and Buyer shall (x) retain all books and records with respect to Tax matters
pertinent to the Assets relating to any period beginning before the Closing Date
until the expiration of all relevant statutes of limitations (and, to the extent
notified by a party hereto, any extensions thereof), and abide by all record
retention agreements entered into with any Governmental Body with respect to
Taxes (with respect to agreements of another party, to the extent notified
thereof) and (y) give the other parties to this Agreement reasonable written
notice prior to transferring, destroying or discarding any such books and
records. Sellers shall control and resolve any Tax Proceeding relating to Taxes
for which Sellers would be required to indemnify Buyer hereunder; provided that
Sellers shall obtain the consent of Buyer, not to be unreasonably withheld,
conditioned or delayed, prior to settling a Tax Proceeding in a manner that
could increase Buyer’s Tax liability.

 

(b) Transfer Taxes. Any Transfer Taxes shall be borne solely by Owners and
Sellers. Buyer and Sellers agree to cooperate in the execution and delivery of
all instruments and certificates reasonably necessary to minimize the amount of
any such Transfer Taxes and to enable the Buyer and/or Sellers to comply with
any pre-Closing filing requirements, Sellers bearing the cost and expense
thereof.

 

(c) Tax Apportionment. Except for Transfer Taxes (which are addressed in Section
6.1(b)), all real property Taxes, personal property Taxes and similar ad valorem
obligations levied with respect to the Assets for a taxable period that includes
(but does not end on) the Closing Date (collectively, the “Apportioned
Obligations”) shall be apportioned between Sellers and Buyer as of the Closing
Date based on the number of days of such taxable period ending prior the Closing
Date (“Pre-Closing Apportioned Period”) and the number of days of such taxable
period beginning on the Closing Date through the end of such taxable period (the
“Post-Closing Apportioned Period”). Notwithstanding the foregoing, all Taxes
based on income, receipts and payments shall be apportioned between Sellers and
Buyer based on a “closing of the books” methodology. Sellers shall be liable for
the proportionate amount of the Apportioned Obligations that is attributable to
the Pre-Closing Apportioned Period (the “Pre-Closing Apportioned Obligations”).
Buyer shall be liable for the proportionate amount of the Apportioned
Obligations that is attributable to the Post-Closing Apportioned Period
("Post-Closing Apportioned Obligations"). To the extent Sellers are responsible
hereunder for a Pre-Closing Apportioned Obligation (other than those taken into
account in determining the Adjustment Amount) that Buyer is required to pay
under applicable Legal Requirements, Sellers shall promptly pay such amount to
such Buyer upon such Buyer's request.

 



 - 27 - 

 

 

ARTICLE VII
GENERAL PROVISIONS

 

7.1 Expenses. Except as otherwise expressly provided in this Agreement, each
Party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution, and performance of this Agreement and the
Contemplated Transactions, including all fees and expenses of agents,
representatives, counsel, and accountants.

 

7.2 Public Announcements. This Agreement, its negotiation, and any information
disclosed relating to the underlying transaction is strictly confidential and
subject to the Mutual Nondisclosure Agreement between the Parties dated as of
November 23, 2015 (the “NDA”). Notwithstanding the aforementioned, upon
execution of this Agreement or the Closing, Buyer and the Owner(s) may each
issue a press release announcing, or otherwise publicly announce (including by
filing a Current Report on Form 8-K or an oral announcement at, for example, an
earnings conference call), such execution or Closing subject to the other party
being provided a meaningful prior opportunity to review and comment upon such
press release or other public announcement. Sellers and Buyer will consult with
each other concerning the means by which Sellers’ employees, customers, and
suppliers and others having dealings with Sellers will be informed of the
Contemplated Transactions, and Buyer will have the right to be present for any
such communication.

 

7.3 Confidentiality. A Party disclosing Confidential Information (“Disclosing
Party”) is not waiving, and will not be deemed to have waived or diminished, any
of its attorney work product protections, attorney-client privileges or similar
protections and privileges as a result of disclosing its Confidential
Information (including Confidential Information related to pending or threatened
litigation) to the other Party (“Receiving Party”), regardless of whether the
Disclosing Party has asserted, or is or may be entitled to assert, such
privileges and protections. The Parties (a) share a common legal and commercial
interest in all of the Disclosing Party's Confidential Information that is
subject to such privileges and protections; (b) are or may become joint
defendants in Proceedings to which the Disclosing Party's Confidential
Information covered by such protections and privileges relates; (c) intend that
such privileges and protections remain intact should either Party become subject
to any actual or threatened Proceeding to which the Disclosing Party's
Confidential Information covered by such protections and privileges relates; and
(d) intend that after the Closing the Receiving Party shall have the right to
assert such protections and privileges. No Receiving Party shall admit, claim or
contend, in Proceedings involving either party or otherwise, that any Disclosing
Party waived any of its attorney work-product protections, attorney-client
privileges or similar protections and privileges with respect to any
information, documents or other material not disclosed to a Receiving Party due
to the Disclosing Party disclosing its Confidential Information (including
Confidential Information related to pending or threatened litigation) to the
Receiving Party.

 

7.4 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when:
(a) delivered by hand (with written confirmation of receipt); (b) sent by fax
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and fax numbers
set forth below (or to such other addresses and fax numbers as a party may
designate by notice to the other parties):

 



Sellers, Owners:

InterCloud Systems, Inc. 

 

1030 Broad Street, Suite 102



 

Shrewsbury, NJ 07702 

 

Attention: Chief Financial Officer



 



 - 28 - 

 

 

 

with a mandatory copy to:

Pryor Cashman LLP



 

7 Times Square 

 

New York, NY 10036



 

Facsimile: (212) 798-6319 

  Attention:  M. Ali Panjwani, Esq.     Buyer: j2 Global, Inc.   Attention:
Legal Department



 

6922 Hollywood Blvd., 5th Floor



 

Los Angeles, CA 90028 

 

7.5 Governing Law; Jurisdiction; Service of Process. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, this
Agreement and all of the transactions contemplated hereby shall be governed by
and construed in accordance with the laws of the State of Delaware, without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. Each of the
Parties agrees that any suit, action or other proceeding it may bring arising
out of or relating to this Agreement or any of the transactions contemplated
hereby shall be brought in a court of competent jurisdiction in Los Angeles,
California, and each Party each irrevocably and unconditionally submits and
consents to the exclusive jurisdiction of such courts for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transactions contemplated hereby, and hereby waives the right to assert the lack
of personal or subject matter jurisdiction or improper venue in connection with
any such suit, action or other proceeding. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.

 

7.6 Further Assurances. The Parties agree: (a) to furnish upon request to each
other such further information; (b) to execute and deliver to each other such
other documents; and (c) to do such other acts and things, all as the other
party may reasonably request for the purpose of carrying out the intent of this
Agreement and the documents referred to in this Agreement. Without limiting the
foregoing, in the event Sellers receive any remittance from any account debtors
with respect to the Accounts Receivables, Sellers will endorse such remittance
to the order of Buyer and forward it to Buyer immediately upon receipt thereof.

 

7.7 Payment of Retained Liabilities. In addition to payment of Taxes pursuant to
Section 6.1, the Sellers will pay, or make adequate provision for the payment,
in full of all Liabilities of Sellers that are not Assumed Liabilities. If any
such Liabilities are not so paid or provided for, or if Buyer reasonably
determines that failure to make any payments will impair Buyer's use or
enjoyment of the Assets or conduct of the Business, Buyer may, at any time after
the Closing, elect to pay any or all of such Liabilities directly (but will have
no obligation to do so) and treat such payment as Damages under this Agreement
so that Buyer will be entitled to exercise the remedies available to it under
ARTICLE 5 of this Agreement.

 

7.8 Waiver. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power, or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power, or privilege, and no single or partial exercise of any such right, power,
or privilege will preclude any other or further exercise of such right, power,
or privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law: (a) no waiver that may be given by a
Party will be applicable except in the specific instance for which it is given;
and (b) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 



 - 29 - 

 

 

7.9 Entire Agreement and Modification. This Agreement, the attached Exhibits and
Schedules, supersede all prior agreements between the Parties with respect to
its subject matter and constitute (along with the documents referred to in this
Agreement) a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter except for the NDA, which
shall remain in full force and effect with respect to the “Confidential
Information” described therein and shall co-exist with this Agreement. This
Agreement may not be amended except by a written agreement executed by the Party
to be charged with the amendment.

 

7.10 Disclosure Schedule.

 

(a) Each disclosure in the Disclosure Schedule, and in any supplement thereto,
will be deemed to relate only to the representations and warranties in the
Section of the Agreement having the same number as the Part of the Disclosure
Schedule in which such disclosure is made and not to any other representation or
warranty in this Agreement.

 

(b) In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Schedule (other than an exception
expressly set forth as such in the Disclosure Schedule with respect to a
specifically identified representation or warranty), the statements in the body
of this Agreement will control.

 

7.11 Assignments; Successors; No Third-Party Rights. No Party may assign any of
its rights under this Agreement without the prior consent of the other Parties,
except that Buyer may assign any of its rights under this Agreement to any
entity directly or indirectly wholly owned by j2 Global, Inc. This Agreement
will apply to, be binding in all respects upon, and inure to the benefit of the
successors and permitted assigns of the Parties. Nothing expressed or referred
to in this Agreement will be construed to give any Person other than the Parties
to this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the Parties to this Agreement and their successors and assigns.

 

7.12 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

7.13 Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

 

7.14 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

 

7.15 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.



 

[Signature Page Follows]

 



 - 30 - 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase
Agreement as of the date first above written.

 



  BUYER         KEEPITSAFE, INC.         By: /s/ Jeremy Rossen   Name: Jeremy
Rossen   Title:   Vice President, General Counsel         SELLERS         U.S.
DATA SECURITY ACQUISITION, LLC         By:   /s/ Daniel Sullivan   Name: Daniel
Sullivan   Title:   Chief Accounting Officer         VAULTLOGIX, LLC        
By:   /s/ Daniel Sullivan   Name: Daniel Sullivan   Title:   Chief Accounting
Officer         DATA PROTECTION SERVICES, L.L.C.         By:   /s/ Daniel
Sullivan   Name: Daniel Sullivan   Title:   Chief Accounting Officer        
OWNERS         INTERCLOUD SYSTEMS, INC.         By:   /s/ Daniel Sullivan  
Name: Daniel Sullivan   Title:   Chief Accounting Officer

 

 

 

 

SCHEDULE I

 

Definitions

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Schedule I:

 

“Accounts Receivable”—as defined in Section 3.8.

 

“Affiliate” means with respect to any Person, any Person which, directly or
indirectly, owns or controls, is under common ownership or control with, or is
owned or controlled by such Person. A Person shall be deemed to be “controlled
by” another Person if such other Person possesses, directly or indirectly, power
to direct or cause the direction of the management or policies of such Person or
the disposition of its assets or property, whether by stock, equity or other
ownership, contract, arrangement or understanding, or otherwise.

 

“Agreement”—as defined in first paragraph of this Agreement.

 

“Adjustment Amount”—as defined in Section 2.3(c).

 

“Apportioned Obligations”—as defined in Section 6.1(c).

 

“Apportioned Period”—as defined in Section 6.1(c).

 

“Appraisal”—as defined in Section 2.8.

  

“Assets”—as defined in Section 2.1(a).

 

“Assigned Contracts”—as defined in Section 2.1(a)iii.

 

“Assignment and Assumption Agreement”—as defined in Section 2.5(a)ii.

 

“Assignment of Intellectual Property Assets”—as defined in Section 2.5(a)iii

 

“Assumed Liabilities”—as defined in Section 2.2(a).

 

“Balance Sheet”—as defined in Section 3.4.

 

“Bill of Sale”—as defined in Section 2.5(a)i.

 

“Breach”—a “Breach” of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term “Breach” means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance.

 

“Business”—as defined in the introduction of this Agreement.

 



 

 

 

“Business IT” – as defined in Section 3.16(b).

 

“Buyer”—as defined in the first paragraph of this Agreement.

 

“Buyer’s Closing Documents”—as defined in Section 4.2(a).

 

“Closing”—as defined in Section 2.4.

 

“Closing Date”—as defined in Section 2.4.

 

“Closing Date Financial Statements”—as defined in Section 2.6(b).

 

“Closing Payment”—as defined in Section 2.3.

 

“Confidential Information”—as defined in the NDA, modified by adding the
following sentence, “Confidential Information shall also include any
Confidential Information that was not marked or designated as “Confidential,
“Proprietary,” or some similar designation at or prior to the time of
disclosure, but which by its nature and the circumstances of its disclosure it
would reasonably would be considered as confidential by a reasonable person
similarly situated as the receiving party.”

 

“Consent”—any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).

 

“Contemplated Transactions”—all of the transactions contemplated by this
Agreement, including: (a) the purchase by Buyer from Sellers of the Business and
the Assets; and (b) the performance by Buyer, Owners and Sellers of their
respective covenants and obligations under this Agreement, including without
limitation, the Transition Services Agreement.

 

“Contract”—any agreement, contract, obligation, promise, or undertaking (whether
written or oral and whether express or implied) that is legally binding.

 

“Copyrights”—as defined in Section 3.15(a)iii.

 

“Current”—as defined in Section 3.8.

 

“Customer Contracts” —as defined in Section 2.1(a)iii.

 

“Damages”—as defined in Section 5.2.

 

“Developers”—as defined in Section 3.15(f).

 

“Disclosing Party”—as defined in Section 7.3.

 

“Disclosure Schedule”—the Disclosure Schedule delivered by Sellers to Buyer
concurrently with the execution and delivery of this Agreement, a copy of which
is attached hereto.

 

“Encumbrance”—any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

 



 - 2 - 

 

 

“Equity Interests”—as defined in Section 3.3.

 

“Estimated Adjustment Amount”—as defined in Section 2.6(a).

 

“Excluded Assets”—as defined in Section 2.1(b).

 

“Excluded Contracts”—as defined in Section v.

 

“Final Adjustment Amount”—as defined in Section 2.6(c).

 

“Financial Statements”—as defined in Section 3.4.

 

“Fundamental Representation”—as defined in Section 5.1.

 

“GAAP” means US generally accepted accounting principles, consistently applied.

 

“Governmental Authorization”—any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.

 

“Governmental Body”—any:

 

(a)nation, state, county, city, town, village, district, or other jurisdiction
of any nature;



(b)federal, state, local, municipal, foreign, or other government;



(c)governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);



(d)multi-national organization or body; or



(e)body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

“Holdback Amount”—as defined in Section 2.3.

  

“Holdback Disbursement Date”—as defined in Section 2.3.

 

“Independent Accountants”—as defined in Section 2.6(b).

 

“Indemnified Persons”—as defined in Section 5.2.

 

“Indemnitor” – means any Party having any Liability to any Indemnified Person
under this Agreement.

 

“Intellectual Property Assets”—as defined in Section 3.15(a).

 

“Information Technology” – means all computer systems, communication systems,
Software and hardware, whether owned, used or licensed.

 

“Knowledge”—an individual will be deemed to have “Knowledge” of a particular
fact or other matter if (a) such individual is actually aware of such fact or
other matter; or (b) such individual would reasonably be deemed to have as the
result of his position and duties on behalf of the representing party. A Person
(other than an individual) will be deemed to have “Knowledge” of a particular
fact or other matter if any individual who is serving as a director, officer,
partner, executor, or trustee of such Person (or in any similar capacity) has,
or at any time had, Knowledge of such fact or other matter.

 



 - 3 - 

 

 

“Legal Requirement”—any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

“Material Contract”—as defined in Section 3.13(a).

 

“Noncompetition Agreements”—as defined in Section 2.5(a)v.

 

“Marks” —as defined in Section 3.15(a)i.

 

“NDA”—as defined in Section 7.2.

 

“Noncompetition Agreements”—as defined in Section 2.5(a)v.

 

“Order”—any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.

 

“Ordinary Course of Business”—an action taken by a Person will be deemed to have
been taken in the “Ordinary Course of Business” only if: (a) such action is
consistent with the past practices of such Person and is taken in the ordinary
course of the normal day-to-day operations of such Person; (b) such action is
not required to be authorized by the board of directors of such Person; and (c)
such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.

 

“Organizational Documents”—(a) the articles of organization and bylaws of a
corporation or the equivalent thereof; and (b) any amendment to any of the
foregoing.

 

“Owner” or “Owners”—as defined in the preamble to this Agreement.

 

“Party” or “Parties”—as defined in the preamble to this Agreement.

 

“Patents” —as defined in Section 3.15(a)ii.

 


“Permit” —means any permit, license, certificate, approval, consent, notice,
waiver, franchise, registration, filing, accreditation, or other similar
authorization required by any Legal Requirement, Governmental Body, or Contract.

 

“Person”—any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.

 

“Pre-Closing Taxes”—(i) all Taxes of the Seller, the Owners or any Affiliates of
the foregoing, or for which the Seller, the Owners or any Affiliates of the
foregoing is liable, other than Taxes attributable to the Assets or the Business
for periods (or portions thereof) ending after the Closing Date (as determined
under Section 6.1(c)) for any taxable period; (ii) all Taxes related to the
Excluded Assets or Retained Liabilities for any taxable period; (iii) all Taxes
relating to the operation of the Business or the Assets or the Assumed
Liabilities for any taxable period that ends on or before the Closing Date and,
with respect to any taxable period beginning on or before and ending after the
Closing Date, for the portion of such taxable period ending on the Closing Date,
determined pursuant to Section 6.1(c); and (iv) Conveyance Taxes.

 



 - 4 - 

 

 

“Preexisting Code”—as defined in Section 3.15(f).

 

“Prepaid Adjustment”—as defined in Section 2.3(c).

 

“Prepaid Amounts” – any payment received by Sellers prior to the Closing Date
for services (a) that have not been rendered by Sellers as of the Closing Date,
and (b) the performance of which will be assumed by Buyer at Closing. For the
avoidance of doubt, such amount includes both deferred revenues and unearned
revenues.

 

“Post-Closing Apportioned Period”—as defined in Section 6.1(c).

 

“Post-Closing Apportioned Period”—as defined in Section 6.1(c).

 

“Proceeding”—any action, arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Body or arbitrator.

 

“Publicly Available Software” – as defined in Section 3.15(g).

 

“Purchase Price”—as defined in Section 2.3.

 

“Purchase Price Allocation”—as defined in Section 2.8.

 

“Receivables Adjustment”—as defined in Section 2.3(a).

 

“Receiving Party”—as defined in Section 7.3.



 

“Related Person”—with respect to a particular individual:

 

(a)each other member of such individual’s Family;



(b)any Person that is directly or indirectly controlled by such individual or
one or more members of such individual’s Family;



(c)any Person in which such individual or members of such individual’s Family
hold (individually or in the aggregate) a Material Interest; and



(d)any Person with respect to which such individual or one or more members of
such individual’s Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).

 

With respect to a specified Person other than an individual:

 

(a)any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;



(b)any Person that holds a Material Interest in such specified Person;



(c)each Person that serves as a director, officer, partner, executor, or trustee
of such specified Person (or in a similar capacity);



(d)any Person in which such specified Person holds a Material Interest;



(e)any Person with respect to which such specified Person serves as a general
partner or a trustee (or in a similar capacity); and



(f)any Related Person of any individual described in clause (b) or (c).

 



 - 5 - 

 

 

For purposes of this definition, (i) the “Family” of an individual includes (A)
the individual, (B) the individual’s spouse and (C) any other natural person who
is related to the individual within the first degree, and (ii) “Material
Interest” means direct or indirect beneficial ownership (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934) of voting securities or
other voting interests representing at least 5% of the outstanding voting power
of a Person or equity securities or other equity interests representing at least
5% of the outstanding equity securities or equity interests in a Person.

  

“Representative”—with respect to a particular Person, any director, officer,
employee, agent, consultant, adviser, or other representative of such Person,
including legal counsel, accountants, and financial advisers.

 

“Retained Liabilities”—as defined in Section 2.2(b).

 

“Securities Act” — the Securities Act of 1933, as amended from time to time.

 

“Seller”—as defined in the first paragraph of this Agreement.

 

“Seller Contract” —any Contract (a) under which any Seller has or may acquire
any rights, (b) under which any Seller has or may become subject to any
obligation or liability, or (c) by which any Seller or any of the assets owned
or used by it is or may become bound.

 

“Seller Benefit Plans”— shall mean “employee pension benefit plans,” as defined
in Section 3(2) of ERISA, maintained or contributed to by any Seller or in which
any Seller participates or participated and which provides benefits to employees
or retired employees of any Seller, including any 401(k) plan.

 

“Seller’s Closing Documents”—–as defined in Section 3.2(a).

 

“Seller’s Secretary’s Certificate”—as defined in Section 2.5(a)viii.

 

“Social Media Accounts” — as defined in Section 3.15(a)iv.

 

“Social Media Account Names” — as defined in Section 3.15(a)v.

 

“Software” – as defined in Section 3.15(a)(iii).

 

“System” –the infrastructure of computers, servers, routers, hubs, switches,
workstations, data communications lines and all other tangible Assets designed
and maintained by Seller in order to operate the Business.

 

“Tax”—means any tax (including any income tax, capital gains tax, value added
tax, sales tax, property tax, gift tax, or estate tax), levy, assessment,
tariff, duty (including any customs duty), deficiency, or other fee, and any
related charge or amount (including any fine, penalty, interest, or addition to
tax), imposed, assessed, or collected by or under the authority of any
Governmental Body or payable pursuant to any tax-sharing agreement or any other
Contract relating to the sharing or payment or any such tax, levy, assessment,
tariff, duty, deficiency, or fee.

 



 - 6 - 

 

 

“Tax Proceeding”—as defined in Section 6.1(a).

 

“Tax Return”—any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.

 

“Third Party Claim”—any claim or action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement.

 

“Threatened”—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been “Threatened” if any demand or statement has been made (in
writing) or any notice has been given (in writing).

  

“Trade Secrets”—as defined in Section 3.15(a)vi.

 

“Transfer Taxes” - means any statutory, governmental, federal, state, local,
municipal, foreign and other transfer, documentary, real estate transfer,
mortgage recording, sales, use, stamp, registration, value-added and other
similar Taxes, and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred as a result of the sale
of the Transferred Assets or the other transactions contemplated by this
Agreement or the Ancillary Agreements (and specifically excluding any income,
net income or gains Tax).

 

“Transition Services Agreement”—as defined in Section 2.5(a)vi.

  

“WARN Act”—as defined in Section 3.21(d).

 



 - 7 - 

 

 

EXHIBIT A

 

Form of Bill of Sale

 

1. Sale and Transfer of Assets. For good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, and as
contemplated by Section 2.1 of that certain Asset Purchase Agreement dated as of
February 17, 2016 (the “Purchase Agreement”), to which KeepItSafe, Inc., a
Delaware corporation (“Buyer”), VaultLogix, LLC, a Delaware limited liability
company, Data Protection Services, L.L.C., a Delaware limited liability company,
and U.S. Data Security Acquisition, LLC, a Delaware limited liability company
(each a “Seller”, and collectively “Sellers”), and each individual owner of
interests in Sellers as set forth on the signature page thereto (each an
“Owner,” and collectively, the “Owners”) are parties, Sellers hereby sell,
transfer, assign, convey, grant and deliver to Buyer, effective as of 12:01 a.m.
(Pacific Standard Time) on February 17, 2016 (the “Effective Time”), all of
Sellers’ right, title and interest in and to all of the Assets, including but
not limited to the Intellectual Property Assets (as defined in the Purchase
Agreement).

 

2. Further Actions. Each Seller and each Owner covenants and agrees to warrant
and defend the sale, transfer, assignment, conveyance, grant and delivery of the
Assets hereby made against all persons whomsoever, to take all steps reasonably
necessary to establish the record of Buyer’s title to the Assets, including but
not limited to the Intellectual Property Assets, and, at the request of Buyer,
to execute and deliver further instruments of transfer and assignment and take
such other action as Buyer may reasonably request to more effectively transfer
and assign to and vest in Buyer each of the Assets, including but not limited to
the Intellectual Property Assets, all at the sole cost and expense of Sellers.

 

3. Limited Power of Attorney. Without limiting Section 2 hereof, each Seller
hereby constitutes and appoints Buyer the true and lawful agent and
attorney-in-fact of such Seller, with full power of substitution and
resubstitution, in whole or in part, in the name and stead of such Seller but on
behalf and for the benefit of Buyer and Buyer’s successors and assigns, from
time to time:

 

(a) to demand, receive and collect any and all of the Assets, including but not
limited to the Intellectual Property Assets, and to give receipts and releases
for and with respect to the same, or any part thereof;

 

(b) to institute and prosecute, in the name of such Seller or otherwise, any and
all proceedings at law, in equity or otherwise, that Buyer or Buyer’s successors
and assigns may deem proper in order to collect or reduce to possession any of
the Assets, including but not limited to the Intellectual Property Assets, and
in order to collect or enforce any claim or right of any kind hereby assigned or
transferred, or intended so to be; and

 

(c) to do all things legally permissible, required or reasonably deemed by Buyer
to be required to recover and collect the Assets, including but not limited to
the Intellectual Property Assets, and to use such Seller's name in such manner
as Buyer may reasonably deem necessary for the collection and recovery of same.

 

Each Seller hereby declaring that the foregoing powers are coupled with an
interest and are and shall be irrevocable by such Seller.

 

4. Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including but not limited to each Seller's representations, warranties,
covenants, agreements and indemnities relating to the Assets, including but not
limited to the Intellectual Property Assets, are incorporated herein by this
reference. Each Seller acknowledges and agrees that the representations,
warranties, covenants, agreements and indemnities contained in the Purchase
Agreement shall not be superseded hereby but shall remain in full force and
effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Purchase Agreement and the terms hereof,
the terms of the Purchase Agreement shall govern.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, each Seller has executed and delivered this Bill of Sale as
of February 17, 2016.

 

  VAULTLOGIX, LLC         By:     Name:     Title:           DATA PROTECTION
SERVICES, L.L.C.         By:     Name:     Title:           U.S. DATA SECURITY
ACQUISITION, LLC         By:     Name:     Title:  

 

Signature Page to Bill of Sale

 

 

 

 

EXHIBIT B

 

Form of Assignment and Assumption Agreement

 

This Assignment and Assumption Agreement (this “Agreement”) is made and entered
into as of February 17, 2016, by and among VaultLogix, LLC, a Delaware limited
liability company, Data Protection Services, L.L.C., a Delaware limited
liability company, and U.S. Data Security Acquisition, LLC, a Delaware limited
liability company (each an “Assignor” and collectively, “Assignors”), and
KeepItSafe, Inc., a Delaware corporation (“Assignee”).

 

WHEREAS, Assignors and Assignee are parties to that certain Asset Purchase
Agreement dated as of February 17, 2016 (the “Purchase Agreement”), pursuant to
which Assignee has purchased the Assets (as defined in the Purchase Agreement);
and

 

WHEREAS, pursuant to the Purchase Agreement, Assignors have agreed to assign
certain rights and agreements to Assignee, and Assignee has agreed to assume
certain obligations of Assignors, as set forth herein, and this Agreement is
contemplated by Section 2.1 of the Purchase Agreement;

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt, adequacy and legal sufficiency of which are hereby acknowledged, the
Parties do hereby agree as follows:

 

1. Capitalized Terms. Capitalized terms used but not defined herein shall have
the meanings for such terms that are set forth in the Purchase Agreement.

 

2. Assignment and Assumption. Effective as of 12:01 a.m. (Pacific Standard Time)
on February 17, 2016 (the “Effective Time”), each Assignor hereby assigns,
sells, transfers and sets over (collectively, the “Assignment”) to Assignee all
of such Assignor’s right, title, benefit, privileges and interest in and to, and
all of such Assignor’s burdens, obligations and liabilities in connection with,
each of the Assumed Liabilities. Assignee hereby accepts the Assignment and
assumes and agrees to observe and perform all of the duties, obligations, terms,
provisions and covenants, and to pay and discharge all of the liabilities of
Assignors to be observed, performed, paid or discharged from and after the
Closing, in connection with the Assumed Liabilities. Assignee assumes no
Retained Liabilities, and the parties hereto agree that all such Retained
Liabilities shall remain the sole responsibility of Assignors.

 

3. Terms of the Purchase Agreement. The terms of the Purchase Agreement,
including but not limited to each Assignor's representations, warranties,
covenants, agreements and indemnities relating to the Assumed Liabilities, are
incorporated herein by this reference. Each Assignor acknowledges and agrees
that the representations, warranties, covenants, agreements and indemnities
contained in the Purchase Agreement shall not be superseded hereby but shall
remain in full force and effect to the full extent provided therein. In the
event of any conflict or inconsistency between the terms of the Purchase
Agreement and the terms hereof, the terms of the Purchase Agreement shall
govern.

 

4. Further Actions. Each of the parties hereto covenants and agrees, at its own
expense, to execute and deliver, at the request of the other party hereto, such
further instruments of transfer and assignment and to take such other action as
such other party may reasonably request to more effectively consummate the
assignments and assumptions contemplated by this Agreement.

 



 

 

 

5. Jurisdiction; Service of Process. Any action or proceeding seeking to enforce
any provision of, or based on any right arising out of, this Agreement and all
of the transactions contemplated hereby shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each of the Parties agrees that
any suit, action or other proceeding it may bring arising out of or relating to
this Agreement or any of the transactions contemplated shall be brought in a
court of competent jurisdiction in Los Angeles, California, and each Party each
irrevocably and unconditionally submits and consents to the exclusive
jurisdiction of such courts for the purposes of any suit, action or other
proceeding arising out of this Agreement or any transactions contemplated
hereby, and hereby waives the right to assert the lack of personal or subject
matter jurisdiction or improper venue in connection with any such suit, action
or other proceeding.

 

6. Assignments; Successors; No Third-Party Rights. No Party hereto may assign
any of its rights under this Agreement without the prior consent of the other
parties, except that Buyer may assign any of its rights under this Agreement to
any Affiliate of j2 Global, Inc. Subject to the preceding sentence, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any Person
other than the parties to this Agreement any legal or equitable right, remedy,
or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.

 

7. Section Headings; Construction. The headings of Sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

 

8. Governing Law. This Agreement will be governed by the laws of the State of
Delaware without regard to conflicts of laws principles.

 

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment and Assumption
Agreement as of the date first above written.

 

  ASSIGNEE       KEEPITSAFE, INC         By:     Name:     Title:          
ASSIGNORS         VAULTLOGIX, LLC         By:     Name:     Title:          
DATA PROTECTION SERVICES, L.L.C.         By:     Name:     Title:           U.S.
DATA SECURITY ACQUISITION, LLC         By:     Name:     Title:  

 



Signature Page to Assignment and Assumption Agreement 

 



 

 

 

EXHIBIT C

 

Form of Assignment of Intellectual Property Assets

 

This ASSIGNMENT OF INTELLECTUAL PROPERTY ASSETS (“Assignment”) is made as of
February 17, 2016, from VaultLogix, LLC, a Delaware limited liability company,
Data Protection Services, L.L.C., a Delaware limited liability company, and U.S.
Data Security Acquisition, LLC, a Delaware limited liability company (each an
“Assignor”, and collectively “Assignors”), to KeepItSafe, Inc., a Delaware
corporation (“Assignee”). Terms not specifically defined herein shall have the
meaning ascribed to them in the Asset Purchase Agreement dated as of February
17, 2016, by and among Assignors, Assignee and the Owners (the “Agreement”).

 

RECITALS

 

WHEREAS, pursuant to the Agreement, each Assignor has agreed to sell to Assignee
and Assignee has agreed to buy from each Assignor the Assets, including without
limitation the Intellectual Property Assets. Pursuant to the Agreement, each
Assignor has agreed to execute such instruments as the Assignee may reasonably
request in order to more effectively assign, transfer, grant, convey, assure and
confirm to Assignee and its successors and assigns, or to aid and assist in the
collection of or reducing to possession by the Assignee of, all of such
Intellectual Property Assets.

 

WHEREAS, in accordance therewith, each Assignor desires to transfer and assign
to Assignee, and Assignee desires to accept the transfer and assignment of, all
of each Assignor’s worldwide right, title and interest in, to and under each
Assignor’s registered and unregistered domestic and foreign Intellectual
Property Assets listed on Schedule A annexed hereto and incorporated herein by
reference.

 

NOW, THEREFORE, each Assignor, for and in exchange for the payment of the
purchase price set forth in the Agreement, the receipt of which is hereby
acknowledged, does hereby transfer and assign to Assignee, and Assignee hereby
accepts the transfer and assignment of, all of each Assignor’s worldwide right,
title and interest in, to and under the Intellectual Property Assets, together
with the goodwill of the business associated therewith and which is symbolized
thereby, all rights to sue for infringement of any Intellectual Property Asset,
whether arising prior to or subsequent to the date of this Assignment of
Intellectual Property Assets, and any and all renewals and extensions thereof
that may hereafter be secured under the laws now or hereafter in effect in the
United States, Canada and in any other jurisdiction, the same to be held and
enjoyed by the said Assignee, their successors and assigns from and after the
date hereof as fully and entirely as the same would have been held and enjoyed
by the said Assignors had this Assignment of Intellectual Property Assets not
been made.

 

Except to the extent that federal law preempts state law with respect to the
matters covered hereby, this Assignment of Intellectual Property Assets shall be
governed by and construed in accordance with the laws of the State of Delaware
without giving effect to the principles of conflicts of laws thereof.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, each Assignors has caused its duly authorized officer to
execute and deliver this Assignment of Intellectual Property Assets as of the
date first above written.

 

  ASSIGNEE       KEEPITSAFE, INC         By:     Name:     Title:          
ASSIGNORS         VAULTLOGIX, LLC         By:     Name:     Title:          
DATA PROTECTION SERVICES, L.L.C.         By:     Name:     Title:           U.S.
DATA SECURITY ACQUISITION, LLC         By:     Name:     Title:  

 

Signature Page to Assignment of Intellectual Property Assets

 

 

 

 

Schedule A

 

Intellectual Property Assets

 

Advantage backup software Vaultlogix Information portal Vaultlogix Internal
billing system

 

Domain Names

 

●    Datapreserve.com

●    Datapreservesucks.com

●    Dataprotection.com

●    Mydatapreserve.com

●    Onlineserverbackup.com

●    remotebackup.com

●    remotedata-backup.com

●    remotedata-backup.net

●    singularbackup.com

●    singularbackup.net

●    usdatatrust.com

●    utility-backup.com

●    utilitybackupsolutions.com

●    vaultlogics.com

●    vaultlogics.net

●    vaultlogix.com

●    vaultlogix.co

●    vaultlogix.net

●    vaultlogixsucks.com

●    vaultlogixsucks.net

 

Social Media Accounts and Social Media Account Names

 

Site Search term     Facebook Vaultlogix     Linkedin Vaultlogix     Google+
Vaultlogix     Twitter Vaultlogix

 

Software

 

Software Developers Preexisting Code Advantage Robo DRS, LLC N/A

 



 

 

 

Software Developers Preexisting Code VIP and Billing Portal Braintech N/A All
software relating to the VaultLogix platform     All other software owned by any
Seller relating to the online backup business of Sellers    

 

Marks

 

Trademark Registration
Number Record owner Country Description U.S. Data Trust 3438922 U.S. Data
Security Corporation United States Service mark of U.S. Data Trust symbol as
used on company website U.S. Data Trust 3429327 U.S. Data Security Corporation
United States Service mark of the company name U.S. Data Trust VaultLogix
4321184 Vaultlogix, LLC United States Services mark of the company name
VaultLogix

 

Business/Trade Names

 



  ● VaultLogix   ● DPS   ● US Datatrust   ● DataPreserve   ● Utility Backup
Solutions

 

Copyrights

 

Registered
Number Copyright
Title Registration Date Record Owned TXu001306850 Data
Protection
Services,
LLC, website
(Text
Copyright) May 2, 2015 Data Protection
Services, L.L.C.

  

All content of any website relating to any Seller

 

 

 

 

EXHIBIT D-1

 

Form of Noncompetition, Nondisclosure and Nonsolicitation Agreement (Seller)

 

This Noncompetition, Nondisclosure and Nonsolicitation Agreement (this
“Agreement”) is made as of February 17, 2016, by and among KeepItSafe, Inc., a
Delaware corporation (“Buyer”), and ___________ (“Seller”).

 

RECITALS

 

Concurrently with the execution and delivery of this Agreement, Buyer is
purchasing from Seller the Assets pursuant to the terms and conditions of the
Asset Purchase Agreement (defined below).

 

This Agreement is a material part of the consideration bargained for by Buyer in
order to enter into the Asset Purchase Agreement and execution and delivery of
this Agreement is a condition to Buyer entering into the Asset Purchase
Agreement. Seller is willing to enter into this Agreement.

 

AGREEMENT

 

The Parties, intending to be legally bound, agree as follows:

 

1 DEFINITIONS

 

“Confidential Information” is defined in Section 2.

 

Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the Asset Purchase Agreement dated as of February
17, 2016, by and among Buyer, Sellers and the Owners (the “Asset Purchase
Agreement”).

 

2. ACKNOWLEDGMENTS BY SELLER

 

Seller has had access to and has become familiar with the following, any and all
of which constitute confidential information of Seller pertaining to the
Business and Assets (collectively the “Confidential Information”): (a) any and
all trade secrets, concerning the Business, product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current and planned
research and development, current and planned manufacturing and distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), database technologies,
systems, structures architectures processes, improvements, devices, know-how,
discoveries, concepts, methods and information of Seller and any other
information, however documented, of Seller that is a trade secret; (b) any and
all information concerning the Business, including, historical financial
statements, financial projections and budgets, historical and projected sales,
capital spending budgets and plans, the names and backgrounds of key personnel,
contractors, agents, suppliers and potential suppliers, personnel training and
techniques and materials, purchasing methods and techniques, and technical
information, however documented; and (c) any and all notes, analysis,
compilations, studies, summaries and other material prepared by or for Seller
containing or based, in whole or in part, upon any information included in the
foregoing. marketed throughout the world; (c) Seller's Business prior to Closing
competes with other businesses that are or could be located in any part of the
world; (d) Buyer has required that Seller make the covenants set forth in
Sections 3 and 4 of this Agreement as a condition to Buyer’s purchase of the
Assets; (e) the provisions of Sections 3 and 4 of this Agreement are reasonable
and necessary to protect and preserve Buyer’s interests in and right to the use
and operation of the Assets from and after Closing; and (f) Buyer may be
irreparably damaged if Seller were to breach the covenants set forth in Sections
3 and 4 of this Agreement.

 



 

 

 

3.  CONFIDENTIAL INFORMATION

 

Seller acknowledges and agrees that the protection of the Confidential
Information is necessary to protect and preserve the value of the Assets.
Therefore, Seller hereby agrees not to disclose to any unauthorized Persons or
use for its own account or for the benefit of any third party any Confidential
Information without Buyer’s written consent, unless and to the extent that the
Confidential Information is or becomes generally known to and available for use
by the public other than as a result of Seller’s fault or the fault of any other
Person bound by a duty of confidentiality to Buyer or Seller or its members, or
disclosure is required by legal process in which case Seller shall provide Buyer
with reasonable notice prior to disclosure. Seller agrees to deliver to Buyer at
the time of execution of this Agreement, and at any other time Buyer may
reasonably request, all documents, memoranda, notes, plans, records, reports and
other documentation, models, components, devices or computer software, whether
embodied in a disk or in other form (and all copies of all of the foregoing),
that contain Confidential Information and any other Confidential Information
that Seller may then possess or have under its control.

 

4. NONCOMPETITION AND NONSOLICITATION

 

As an inducement for Buyer to enter into the Asset Purchase Agreement and as
additional consideration for the consideration to be paid to Seller under the
Asset Purchase Agreement, Seller agrees that:

 

(a) For a period of three (3) years after the Closing excepting such duties
required under and in connection with the Transition Services Agreement:

 

(i) It will not, directly or indirectly, engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing or control of, be associated with or in any manner
connected with, or render services or advice or other aid to, or guarantee any
obligation of, any Person engaged in or planning to become engaged in a business
that offers or is affiliated with a business that offers the following services
offered by the Business on the date of this Agreement: online data backup,
anywhere within the world, provided, however, that Seller may purchase or
otherwise acquire up to (but not more than) one percent of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934. Seller agrees that this covenant is reasonable
with respect to its duration, geographical area and scope. Despite the
foregoing, Seller’s provision of services, aid, assistance or advice to an
entity or a division or Affiliate of an entity that competes with the Business
shall not be a violation hereof so long as Seller does not provide, directly or
indirectly, any services, aid, assistance or advice to such entity or division
or Affiliate of such entity with respect to such competing Business.

 

(ii) Seller agrees not to, directly or indirectly, induce or attempt to induce
any customer, supplier, licensee or other Person to cease doing business with
Buyer or in any way interfere with the relationship between any such customer,
supplier, licensee or other business entity and Buyer; provided however, that
the foregoing restriction shall not apply to general solicitation or posting on
the internet which are not specifically directed at such employees.

 



 - 2 - 

 

 

(iii) Seller agrees that it will not, directly or indirectly, solicit the
business of any Person known to Seller to be a customer of Buyer, whether or not
Seller had personal contact with such Person, with respect to products or
activities which compete in whole or in part with the Business as was conducted
by Seller using the Assets; and

 

(b) Seller will not, at any time during or after the 3-year period, disparage
Buyer, the Assets, the Business formerly conducted by Seller, the business
conducted by Buyer using the Assets or any shareholder, director, officer,
employee or agent of Buyer or any of its Affiliates.

 

5. REMEDIES

 

If Seller breaches the covenants set forth in Sections 3 or 4 of this Agreement,
Buyer will be entitled to the following remedies:

 

(a) Damages from Seller.

 

(b) In addition to its right to damages and any other rights it may have, to
obtain injunctive or other equitable relief to restrain any breach or threatened
breach or otherwise to specifically enforce the provisions of Sections 3 and 4
of this Agreement, it being agreed that money damages alone may be inadequate to
compensate Buyer and may be an inadequate remedy for such breach.

 

(c) The rights and remedies of the Parties to this Agreement are cumulative and
not alternative.

 

6. SUCCESSORS AND ASSIGNS; THIRD PARTY BENEFICIARIES

 

This Agreement will be binding upon Buyer and Seller and will inure to the
benefit of Buyer and Buyer’s Affiliates, successors and assigns. j2 Global, Inc.
is an express third-party beneficiary of Seller’s obligations hereunder.

 

7. WAIVER

 

Neither the failure nor any delay by any Party in exercising any right, power or
privilege under this Agreement will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement can be discharged, in whole or in part, by a waiver or renunciation of
the claim or right except in writing; (b) no waiver that may be given by a Party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of such Party, or of the right of the Party giving such notice or
demand to require the other Party, to take further action without notice or
demand as provided in this Agreement.

 

8. GOVERNING LAW

 

This Agreement will be governed by the laws applied by courts of the State of
Delaware to contracts entered into within that state by parties residing within
that state and having no connection to any other state.

 



 - 3 - 

 

 

9. JURISDICTION; SERVICE OF PROCESS

 

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement and all of the transactions contemplated
hereby shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. Each of the Parties agrees that any suit, action or other
proceeding it may bring arising out of or relating to this Agreement or any of
the transactions contemplated hereby shall be brought in a court of competent
jurisdiction in Los Angeles, California, and each Party each irrevocably and
unconditionally submits and consents to the exclusive jurisdiction of such
courts for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transactions contemplated hereby, and hereby waives the
right to assert the lack of personal or subject matter jurisdiction or improper
venue in connection with any such suit, action or other proceeding. Process in
any action or proceeding referred to in the preceding sentence may be served on
any party anywhere in the world.

 

10. SEVERABILITY

 

Whenever possible, each provision and term of this Agreement will be interpreted
in a manner to be effective and valid, but if any provision or term of this
Agreement is held to be prohibited or invalid, then such provision or term will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement. If any
of the covenants set forth in Section 4 of this Agreement are held to be
unreasonable, arbitrary or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against Seller to the greatest extent permissible.

 

11. COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

12. SECTION HEADINGS, CONSTRUCTION

 

The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

13. NOTICES

 

All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt); (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is also promptly mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth in the Asset Purchase Agreement.



 

14. ENTIRE AGREEMENT

 

This Agreement, the Asset Purchase Agreement and all Exhibits and Schedules to
the Asset Purchase Agreement, constitute the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersede all
prior written and oral agreements and understandings between the Parties with
respect to the subject matter of this Agreement. This Agreement may not be
amended except by a written agreement executed by the Party to be charged with
the amendment.

 

[Signature Page Follows]

 



 - 4 - 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Noncompetition,
Nondisclosure and Nonsolicitation Agreement as of the date first above written.

 

  BUYER       KEEPITSAFE, INC       By:     Name:     Title:     SELLER      
                                         By:     Name:     Title:  

 

Signature Page to Seller’s Noncompetition, Nondisclosure and Nonsolicitation
Agreement

 

 

 

 

EXHIBIT D-2

 

Form of Noncompetition, Nondisclosure and Nonsolicitation Agreement (Owner)

 

This Noncompetition, Nondisclosure and Nonsolicitation Agreement (this
“Agreement”) is made as of February 17, 2016, by and among KeepItSafe, Inc., a
Delaware corporation (“Buyer”) and InterCloud Systems, Inc. (“Owner”).

 

RECITALS

 

Concurrently with the execution and delivery of this Agreement, Buyer is
purchasing from VaultLogix, LLC, a Delaware limited liability company, Data
Protection Services, L.L.C., a Delaware limited liability company, and U.S. Data
Security Acquisition, LLC, a Delaware limited liability company (each a
“Seller”, and collectively, “Sellers”), the Assets pursuant to the terms and
conditions of the Asset Purchase Agreement (defined below).

 

This Agreement is a material part of the consideration bargained for by Buyer in
order to enter into the Asset Purchase Agreement and execution and delivery of
this Agreement is a condition to Buyer entering into the Asset Purchase
Agreement. Owner is willing to enter into this Agreement.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

1 DEFINITIONS

 

“Confidential Information” is defined in Section 2.

 

Capitalized terms not expressly defined in this Agreement shall have the
meanings ascribed to them in the Asset Purchase Agreement dated as of February
17, 2016, by and among Buyer, Sellers and the Owners (the “Asset Purchase
Agreement”).

 

2. ACKNOWLEDGMENTS BY SELLER

 

Owner has had access to and has become familiar with the following, any and all
of which constitute confidential information of Sellers pertaining to the
Business and Assets (collectively the “Confidential Information”): (a) any and
all trade secrets, concerning the Business, product specifications, data,
know-how, formulae, compositions, processes, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current and planned
research and development, current and planned manufacturing and distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), database technologies,
systems, structures architectures processes, improvements, devices, know-how,
discoveries, concepts, methods and information of each Seller and any other
information, however documented, of each Seller that is a trade secret; (b) any
and all information concerning the Business, including, historical financial
statements, financial projections and budgets, historical and projected sales,
capital spending budgets and plans, the names and backgrounds of key personnel,
contractors, agents, suppliers and potential suppliers, personnel training and
techniques and materials, purchasing methods and techniques, and technical
information, however documented; and (c) any and all notes, analysis,
compilations, studies, summaries and other material prepared by or for each
Seller containing or based, in whole or in part, upon any information included
in the foregoing. Owner acknowledges that (a) the Business of each Seller
relating to the use and operation of the Assets by such Seller prior to Closing
is international in scope; (b) its products and services related to such
Business are marketed throughout the world; (c) each Seller's Business prior to
Closing competes with other businesses that are or could be located in any part
of the world; (d) Buyer has required that Owner make the covenants set forth in
Sections 3 and 4 of this Agreement as a condition to Buyer’s purchase of the
Assets; (e) the provisions of Sections 3 and 4 of this Agreement are reasonable
and necessary to protect and preserve Buyer’s interests in and right to the use
and operation of the Assets from and after Closing; and (f) Buyer may be
irreparably damaged if Owner were to breach the covenants set forth in Sections
3 and 4 of this Agreement.

 



 

 

 

3. CONFIDENTIAL INFORMATION

 

Owner acknowledges and agrees that the protection of the Confidential
Information is necessary to protect and preserve the value of the Assets.
Therefore, Owner hereby agrees not to disclose to any unauthorized Persons or
use for its own account or for the benefit of any third party any Confidential
Information without Buyer’s written consent, unless and to the extent that the
Confidential Information is or becomes generally known to and available for use
by the public other than as a result of Owner’s fault or the fault of any other
Person bound by a duty of confidentiality to Buyer or any Seller or its members,
or disclosure is required by legal process in which case Owner shall provide
Buyer with reasonable notice prior to disclosure. Owner agrees to deliver to
Buyer at the time of execution of this Agreement, and at any other time Buyer
may reasonably request, all documents, memoranda, notes, plans, records, reports
and other documentation, models, components, devices or computer software,
whether embodied in a disk or in other form (and all copies of all of the
foregoing), that contain Confidential Information and any other Confidential
Information that Owner may then possess or have under its control.

 

4. NONCOMPETITION AND NONSOLICITATION

 

As an inducement for Buyer to enter into the Asset Purchase Agreement and as
additional consideration for the consideration to be paid to Sellers under the
Asset Purchase Agreement, Owner agrees that:

 

(a) For a period of three (3) years after the Closing excepting such duties
required under and in connection with the Transition Services Agreement:

 

(i) He will not, directly or indirectly, engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing or control of, be associated with or in any manner
connected with, or render services or advice or other aid to, or guarantee any
obligation of, any Person engaged in or planning to become engaged in a business
that offers or is affiliated with a business that offers the following services
offered by the Business on the date of this Agreement: online data backup,
anywhere within the world, provided, however, that Owner may purchase or
otherwise acquire up to (but not more than) one percent of any class of
securities of any enterprise (but without otherwise participating in the
activities of such enterprise) if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934. Owner agrees that this covenant is reasonable
with respect to its duration, geographical area and scope. Despite the
foregoing, Owner’s provision of services, aid, assistance or advice to an entity
or a division or Affiliate of an entity that competes with the Business shall
not be a violation hereof so long as Owner does not provide, directly or
indirectly, any services, aid, assistance or advice to such entity or division
or Affiliate of such entity with respect to such competing Business.

 

(ii) Owner agrees not to, directly or indirectly, induce or attempt to induce
any customer, supplier, licensee or other Person to cease doing business with
Buyer or in any way interfere with the relationship between any such customer,
supplier, licensee or other business entity and Buyer; provided however, that
the foregoing restriction shall not apply to general solicitation or posting on
the internet which are not specifically directed at such employees.

 



 - 2 - 

 

 

(iii) Owner agrees that he will not, directly or indirectly, solicit the
business of any Person known to any Seller to be a customer of Buyer, whether or
not Owner had personal contact with such Person, with respect to products or
activities which compete in whole or in part with the Business as was conducted
by any Seller using the Assets; and

 

(b) Owner will not, at any time during or after the 3-year period, disparage
Buyer, the Assets, the Business formerly conducted by any Seller, the business
conducted by Buyer using the Assets or any shareholder, director, officer,
employee or agent of Buyer or any of its Affiliates.

 

5. REMEDIES

 

If Owner breaches the covenants set forth in Sections 3 or 4 of this Agreement,
Buyer will be entitled to the following remedies:

 

(a) Damages from Owner.

 

(b) In addition to its right to damages and any other rights it may have, to
obtain injunctive or other equitable relief to restrain any breach or threatened
breach or otherwise to specifically enforce the provisions of Sections 3 and 4
of this Agreement, it being agreed that money damages alone may be inadequate to
compensate Buyer and may be an inadequate remedy for such breach.

 

(c) The rights and remedies of the Parties to this Agreement are cumulative and
not alternative.

 

6. SUCCESSORS AND ASSIGNS; THIRD PARTY BENEFICIARIES

 

This Agreement will be binding upon Buyer and Owner and will inure to the
benefit of Buyer and its Affiliates, successors and assigns. j2 Global, Inc. is
an express third-party beneficiary of Owner’s obligations hereunder.

 

7. WAIVER

 

Neither the failure nor any delay by any party in exercising any right, power or
privilege under this Agreement will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement can be discharged, in whole or in part, by a waiver or renunciation of
the claim or right except in writing; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party, or of the right of the party giving such notice or
demand to require the other party, to take further action without notice or
demand as provided in this Agreement.

 

8. GOVERNING LAW

 

This Agreement will be governed by the laws applied by courts of the State of
Delaware to contracts entered into within that state by parties residing within
that state and having no connection to any other state.

 



 - 3 - 

 



9. JURISDICTION; SERVICE OF PROCESS

 

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement and all of the transactions contemplated
hereby shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. Each of the parties agrees that any suit, action or other
proceeding it may bring arising out of or relating to this Agreement or any of
the transactions contemplated hereby shall be brought in a court of competent
jurisdiction in Los Angeles, California, and each party each irrevocably and
unconditionally submits and consents to the exclusive jurisdiction of such
courts for the purposes of any suit, action or other proceeding arising out of
this Agreement or any transactions contemplated hereby, and hereby waives the
right to assert the lack of personal or subject matter jurisdiction or improper
venue in connection with any such suit, action or other proceeding. Process in
any action or proceeding referred to in the preceding sentence may be served on
any party anywhere in the world.

 

10. SEVERABILITY

 

Whenever possible, each provision and term of this Agreement will be interpreted
in a manner to be effective and valid, but if any provision or term of this
Agreement is held to be prohibited or invalid, then such provision or term will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement. If any
of the covenants set forth in Section 4 of this Agreement are held to be
unreasonable, arbitrary or against public policy, such covenants will be
considered divisible with respect to scope, time and geographic area, and in
such lesser scope, time and geographic area, will be effective, binding and
enforceable against each Seller to the greatest extent permissible.

 

11. COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

12. SECTION HEADINGS, CONSTRUCTION

 

The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified. All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.

 

13. NOTICES

 

All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt); (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is also promptly mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth in the Asset Purchase Agreement.

 

14. ENTIRE AGREEMENT

 

This Agreement, the Asset Purchase Agreement and all Exhibits and Schedules to
the Asset Purchase Agreement, constitute the entire agreement between the
Parties with respect to the subject matter of this Agreement and supersede all
prior written and oral agreements and understandings between the Parties with
respect to the subject matter of this Agreement. This Agreement may not be
amended except by a written agreement executed by the Party to be charged with
the amendment.

 

[Signature Page Follows]

 

 - 4 - 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Noncompetition,
Nondisclosure and Nonsolicitation Agreement as of the date first above written.

 



  BUYER       KEEPITSAFE, INC       By:     Name:     Title:           OWNER    
  INTERCLOUD SYSTEMS, INC       By:     Name:     Title:  



 

Signature Page to Owner’s Noncompetition, Nondisclosure and Nonsolicitation
Agreement

 



 

 

 

EXHIBIT F

 

Form of Seller’s Secretary’s Certificate

 

I certify that I am the duly qualified and acting secretary of_______ ,
a_________ (“Seller”) and that, as such, I am familiar with the facts herein
certified and am duly authorized to certify the same and do hereby certify as
follows:

 

1.Attached as Schedule A hereto is a true, correct and complete copy of Seller’s
Organizational Documents, which is in full force and effect as of the date
hereof.

 

2.Attached as Schedule B hereto is a true, correct and complete copy of the
resolutions of the members of Seller approving the execution and delivery of the
Asset Purchase Agreement and the consummation of the Contemplated Transactions.
Such resolutions have not been rescinded or modified in any way, and are in full
force and effect as of the date hereof.

 

3.I have examined the signatures of Seller’s members executing the Asset
Purchase Agreement dated as of February 17, 2016 (the “Asset Purchase
Agreement”), by and among Sellers, Buyer and the Owners, and the exhibits and
other documents delivered in connection therewith, and such signatures are their
true signatures. As of the date hereof (and the date of such signatures), such
members are (and were) the members of Seller.

 

This Secretary’s Certificate is being delivered on Seller’s behalf pursuant to
Section 2.5(a)(viii) of the Asset Purchase Agreement. Capitalized terms used but
not defined herein have the meanings given to them in the Asset Purchase
Agreement.

 

IN WITNESS WHEREOF, I have executed this certificate on February 17, 2016.

 

                                                By:     Name:     Title:  



 

 

 

 

Schedule A

 

Seller’s Organizational Documents

 

 

 

 

Schedule B

 

Seller’s Resolutions

 

 



 

 

 